Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Exhibit 6

 
Case 1-Ly-45910-€SS DOC 92-0 Filed lifise/eQ Entered 11/15/20 Lfiloi4e

c v RM Document 2 Filed 07/15/20 Page 1 of 124 PagelD #: 32
ORIG! FILED

IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.
In the United States District Court * SUL * 20200 *
Eastern District of New York Bilt
BROOKLYN OFFICE

 

Michael Krichevsky

US Bank, NA, Wells Fargo Bank NA
WOODS OVIATT GILMAN, LLP |)
Brittany J. Maxon, Esq. )

Aleksandra K. Fugate, Esq. ) hr one
David B. Wildermuth, Esq. ) | | We ay
Donald W. O'Brien, Jr.. Esq. ) 5
Charice Gladden )

FRENKEL LAMBERT WEISS )

CIVIL DOCKET No: 1:20-cv-02343-RRM

)
)
Plaintiff ) CHAPTER 11 CASE No. “19-43516-ess”
)
)

WEISMAN GORDON, LLP )
Elizabeth S. Stong, Esq. )

Defendants )
)

 

NOTICE OF MOTION TO SET ASIDE ORDER PER FRCP RULE 60 AND OTHER

ALTERNATIVE RELIEF

COUBSELORS:

PLEASE TAKE NOTICE, that upon my annexed supporting affidavit and memorandum

of law, |, Michael Krichevsky, will move at the United States District Court, located at 225

Cadman Plaza East, Brooklyn, NY 11201 on the future date to be determined by the court, or as

soon thereafter as Counsel may be heard, for an Order to Vacate and Set Aside order of Judge

Elizabeth S. Stong on the following grounds:

a)
b)

c)
d)
e)

t)

a
2

h)
i)
D

(1) lack of subject-matter jurisdiction:

(3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
misconduct by an opposing party;

(4) the order 1s void;

(5) applying it prospectively is no longer equitable; or
(6) Fraud upon the court by officers of the court:

(6) the debt has been satisfied, released, or discharged;
(6) res judicata and/or claim preclusion,

(6) judicial estoppels:

(G6) statute of limitation run;

(6) failure to join a party under Rule 19:
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 2 of 124 PagelD #: 33

k) (6) violation of Bankruptcy Rutes 9001 and 6009 by opposing party, opposing
attorneys and judge.

1) (6) Conspiracy and Obstruction of Justice;

m) (6) lack of constitutional authority to issue the order.

Dated: Brooklyn, New York
July 14, 2020 SS

Michael Krichevsky, DIP
4221 Atlantic Ave
Brooklyn, New York 11224
(718) 687-2300

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 3 of 124 PagelD #: 3

In the United States District Court
Eastern District of New York

 

Michael Krichevsky CIVIL DOCKET No: 1:20-cv-02343-RRM

)
)

Plaintiff ) CHAPTER II CASE No. “19-43516-ess”
)

US Bank, NA, Wells Fargo Bank NA)
WOODS OVIATT GILMAN, LLP)
Brittany J. Maxon, Esq. )
Aleksandra K. Fugate, Esq. )
David B. Wildermuth, Esq. )
Donald W. O'Brien, Jr., Esq. )
Charice Gladden )
FRENKEL LAMBERT WEISS )
WEISMAN GORDON, LLP )
Elizabeth 8. Stong, Esq. )
Defendants )

)

 

AFFIDAVIT IN SUPPORT OF FRCP RULE 60 MOTION
I, Michael Krichevsky, Appellant and DIP, under penalty of perjury respectfully aver as follows
I. I am the Debtor in Possession in the underlying bankmuptcy chapter I 1 case.
2. I make this affidavit in support of my motion to Vacate and Set Aside highly irregular
order of Bankruptcy Court Judge Elizabeth S. Stong, Exhibit 1.
3. I have a God given rights to Liberty, Property and Pursuit of Happiness. To defend these
rights from violation, I have been litigating and investigating public corruption as whistleblower
and victim since 2008 and obtained a [ot of experience. Therefore, the averments in this affidavi
based upon my firsthand knowledge, firsthand research, and firsthand experience in foreclosure
defense litigation from 2009; upon information, documentary evidence provided to me by others
in my capacity as investigator and whistleblower of public corruption; and upon inferences and
conclusions reached from said information and belief.

4, In fact, I am the only one amongst people involved in underlying action with first-hand

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 4 of 124 PagelD #: 3

knowledge to lawfully sign non-hearsay, admissible affidavit without intention to mislead the
court or judge, harass opponent and without creating perjury and/or fraud upon the court.
INTRODUCTORY STATEMENT
5, The short of it is alleged debt is paid off or extinguished by my money. But, because this
is court, introduction is going to be longer because this controversy is going back to 2005 and
2008 until present. It involves frawe and barratry with numerous events and smaller fa/se made
up controversies within, complicated and sophisticated Shell games using laws of trust and
agency; scams and fraud using, implied by claimant, securitization of the debt. I use “implied,”
because there was/is no affirmative court pleading about securitization of my alleged debt. This,
I am sure, done for some ill, nefarious reason, which this action aimed to unravel.
6, Sidney Powell, Esq. criminal defense attorney of General Michael Flynn who was framed
by FBI and DOJ, wrote a book “Licensed To Lie” (available on Amazon) where she exposed
how attorneys use their license to practice law as a tool to commit perjury for profit. In this book,
she presents several examples of these crimes. This case is another chapter with evidence to
support her book. On April 28, 2020 in interview on Fox Business, she called prosecuting
attorneys from DOJ “hit squad.” In instant case, I am against the “hit squad” too.
7. Amazingly, here comes the judge who refuses to sign DOJ motion to dismiss charges.
The whole world knows that the judge is democrat, political activist and co-conspirator against
Flynn. Here is the headline news: “Judge Emmet Sullivan of the DC District Court asked the full
appeals court on Thursday to reconsider whether he has power to review a Department of
Justice decision to drop the prosecution.” Having no choice, Powell filed a writ of mandamus,
This Circus Circus pretty much resembles my case where Judge Elizabeth S. Stong plays the role

of Judge Emmet Sullivan in General Flynn’s case.

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 5 of 124 PagelD #: 36

Silence is an act of complicity and collusion — willful ignorance of truth is not bliss
8. This case is about paid off debt, contract, documents, duty, honor, trust, law, equity and
corruption — and about premise or proposition that future proves past. In my case future failed
acts or omissions support affirmative defense of legal doctrines of Estoppels and Res Judicata to
name a few. In regard to Res Judicata, | will show the court that my procedural and substantive
due process rights were constantly violated by opposing attorneys, while they had full and fair
opportunity to litigate on the merits. Surprisingly, they declined that opportunity and requested
Judge Bunyan to rule on their motion to dismiss foreclosure action, which he did in 2015.
9, Currently, | am financially destroyed and damaged man by four state’s underlying
lawsuits sprang up from 2009. These lawsuits constitute harassment, fraud and frivolous
litigation, not to mention human trafficking, instituted by Wells Fargo Bank, NA or other
shadow entity; or entities from 2009 using three notorious foreclosure mills: STEVEN J. BAUM,
P.C,, FRENKEL LAMBERT WEISS WEISMAN GORDON, LLP and WOODS OVIATT
GILMAN, LLP.

PARTIES TO APPEAL

10. Plaintiff, Michael Krichevsky, Debtor In Possession with properties and business located
in the Eastern District of New York at 4219 and 4221 Atlantic Ave., Brooklyn, NY.
il. U.S. Bank, NA is a nominal Defendant and appears to be connected to Wells Fargo Bank
NA and WOODS OVIATT GILMAN, LLP’s fraud and conspiracy against me.
12. Wells Fargo bank, NA is Defendant because, upon information and belief derived from
Exhibit A, it serves WOODS OVIATT GILMAN, LLP as client in fraud and conspiracy to

defraud against me. It states there “CLIENT ID: Woods.”

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 6 of 124 PagelD #: 37

13. | WOODS OVIATT GILMAN, LLP is international foreclosure mill, not a professional
attorney’s entity under New York law.

14. Upon information and belief, WOODS OVIATT GILMAN, LLP connected with
international bankers, and therefore is in violation of Foreign Agents Registration Act.

15. WOODS OVIATT GILMAN, LLP is defendant here because of its actions as a party-
claimant — not as attorney firm representing a client. In fact, I am confident that this partnership
is a bulk “debt buyer” acting Pro Se under guise of representing a client — when in reality it is a
client.

16. This partnership with its attorneys act as a “hub-and-spoke” of conspiracy against me.
See United States v. Borelli, 336 F. 2d 376 (1964): “Courts often conceptualize single
conspiracies using either a "chain" or a "hub-and-spoke" metaphor.”

17. Brittany J. Maxon, Esq. is Defendant as employee of WOODS OVIATT GILMAN, LLP
Originally, her status was nonparty, but later on, she proved to be a party by her concerted
actions.

18. Brittany J. Maxon, Esq. is a “spoke” of “hub” of fraud and conspiracy against me.

19. Aleksandra K. Fugate, Esq., is Defendant as employee of WOODS OVIATT GILMAN,
LLP. Originally, her status was nonparty, but later on, she proved to be a party by her concerted
actions.

20. Aleksandra K. Fugate, Esq. is a “spoke” of “hub” of fraud and conspiracy against me.
21. David Bruce Wildermuth aka David B. Wildermuth, Esq. is Defendant as employee of
WOODS OVIATT GILMAN, LLP.

22. Originally, his status was nonparty, but starting from state foreclosure action in 2016

against me, he proved to be a party by his concerted actions.

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 7 of 124 PagelD #: 34

23. David B. Wildermuth, Esq. is a “spoke” of “hub” of fraud and conspiracy against me.
24. Donald W. O'Brien, Jr., Esq. is Defendant as employee and/or partner of WOODS
OVIATT GILMAN, LLP.

25. Originally, his status was nonparty, but starting from state foreclosure action in 2016
against me, he proved to be a party by his concerted actions.

26. Donald W. O'Brien, Jr., Esq. is a “spoke” of fraud and conspiracy to defraud against me.
27, All attorneys from WOODS OVIATT GILMAN, LLP acted as “spokes” of the WOODS
OVIATT GILMAN, LLP (wheel or hub) of “chain” conspiracy against me. See Bo/den y. State,
410 A. 2d 1085 (1980) where Judge eloquently explained, “A "wheel" conspiracy is shown when
a number of people (the spokes) are engaged in similar relationships with the same individual
(the hub). The "chain" conspiracy is characterized by different activities carried on with the same
subject of a conspiracy in such a manner that each conspirator in a chain-like manner performs a
separate function which serves in the accomplishment of the overall conspiracy. United States v.
Perez, 489 F.2d 511 (5th Cir.1973).” Subject of the fraud and conspiracy against me Is to use the
court and judge to deprive me of approximately $1,700,000 property and enrich all involved in it.
28. Charice Gladden is Defendant as employee and Robo Witness of Wells Fargo Bank, NA.
Upon information and belief derived from public records, she worked for Citibank as
Bankruptcy Specialist from September 8, 2015 until April 2, 2019. Accordingly, she started
work for Wells Fargo less than a year ago, and therefore could not have any personal knowledge
about Bank records from 2005, not to mention her lack of qualification as expert witness and
forensic examiner to testify about authenticity of note, mortgage and my signature. Accordingly,

she is a “spoke” of fraud and conspiracy against me.

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 8 of 124 PagelD #: 39

29. FRENKEL LAMBERT WEISS WEISMAN GORDON, LLP is Defendant and
conspirator connected with US bank, NA, Wells Fargo bank NA and WOODS OVIATT
GILMAN, LLP’s fraud and conspiracy to defraud against me.

30. In 2015, during foreclosure litigation in State court they filed motion to dismiss
foreclosure against me while I requested a jury trial.

31. | had an option to oppose their motion to dismiss and proceed to trial — where | would
have exposed their knowledge of Wells Fargo’s fabricated note, mortgage and assignments.
32, At that time, during a hearing their attorney pleaded that 1 do not oppose their motion to
dismiss foreclosure and let them “save their face” under promise that their client will never
bother me again.

33. | Upon information and belief, FRENKEL LAMBERT WEISS WEISMAN GORDON,
LLP immediately thereafter sold or transferred their fictitious claims against me together with
fabricated note, mortgage, assignments and their full “in house” litigation file to WOODS
OVIATT GILMAN, LLP after statute of limitation to collect on the alleged debt has run.

34. FRENKEL LAMBERT WEISS WEISMAN GORDON, LLP is a “spoke” of fraud and
conspiracy to defraud against me.

35. Elizabeth S. Stong, Esq. is Defendant as a fellow member of New York State Bar
Association and/or fellow member of the bankruptcy committee of the Brooklyn Bar
Association, and accordingly connected to FRENKEL LAMBERT WEISS WEISMAN
GORDON, LLP and WOODS OVIATT GILMAN, LLP’s fraud and conspiracy against me.
36, As a federal judge and a member of New York State Bar associations, she has conflict of

interest and violates separation of powers doctrine

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 9 of 124 PagelD #: 40

37. In addition, upon information and belief derived from public records, Stong’s husband,
John Shaw Cassidy, is an attorney for the Federal Reserve Bank through which Stong is
connected with U.S. Bank NA and Wells Fargo bank NA — egregious conflict of interest. As
such, she should not be presiding as judge in any bankruptcy case involving any bank member of
the Federal Reserve Bank.

38. According to her biography published on the website of Eastern District of New York
Bankruptcy Court she is a member of the Council on Foreign Relations and the ABA Standing
Committee on Pro Bono and Public Service and also serves as a member of the Council of the
American Law institute, the Board of Trustees of the Practicing Law Institute, the Board of
Directors of the International Insolvency [nstitute, and the Board of Directors of P.R.ILM.E
Finance. She ts also the Co-Chair of the New York City Bar’s Council on the Profession, and
Co-Chair of the New York Fellows of the American Bar Foundation. Judge Stong represents the
American Bar Association Judicial Division’s National Conference of Federal Trial Judges in the
ABA’s House of Delegates, and also serves on the ABA’s Standing Committee on Pro Bono and
Public Service and the Council of the ABA Business Law Section. In October 2016, she will
serve as Honorary Chair of Mediation Settlement Day, a nationwide event that she helped to
establish in 2001.

39, As Council on Foreign Relations, she acts as political operator and activist-judge in
violation of the code of judicial conduct. As a member of the Board of Directors of the
International Insolvency Institute, she appears to be acting as an activist-judge and lobbyist in
violation of the Foreign Agents Registration Act. I cannot help myself, but wonder if any
member of attorney firms involved in this conspiracy is also a member of International

Insolvency Institute. To sum up Judge Stong’s extrajudicial activities, she is Globalist, Socialist

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 10 of 124 PagelD #: 44

and political activist with numerous conflicts of interest, and therefore evidently violated her
oath of office to support the Constitution of United States of America, As such, she did not have
constitutional authority to preside over my case.

40. Given the fact that Judge Stong Obstructed Justice by depriving me of honest services
and due process, she is a “spoke” of fraud and conspiracy to defraud against me.

THE SCHEME AND MODUS OPERANDI OF FRAUD AND CONSPIRACY TO DEFRAUD
Logical thinking and application of LAW and EQUITY

41. | Todemonstrate my logical thinking and application of the law and equity to issues
involved, I will use over simplified, hypothetical “what if law school scenarios below to frame
the fundamental issues and unravel this unique, invented, false controversy. These issues remain
evidentially unresolved due to prevention of my 2009 discovery by alleged clatmant. Today,
most likely, some issues involved are beyond discoverable due to statutory time lapse and
destruction of exculpatory documentary evidence in my favor. For example, Wells Fargo
(servicer) keeps archived documents such as checks or electronic money transfer statements for
clients for 7 years, after which it destroys them. Therefore, any possible documentary evidence
brought to this court by alleged claimant to rebut my evidence and averments should be treated
as rece fabrication, forgery of my signature and fraud created for the purpose of current
litigation. As to witnesses, if they appear by affidavit or in person — they should be treated as
incompetent and/or as perjurers, Robo Witnesses who never witnessed anything in 2005 and
going forward. This is the reason why for more than 10 years numerous attorneys-debt collectors

faited timely collect alleged debt in court. Events below are chronologically sequential.

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 11 of 124 PagelD #: 42

42. What if A and B decided to enter into contract worth of $747,600? A was a homebuyer
and B was a lender. A and B never met before and were introduced to each other by individual
intermediaries through phone calls and paperwork.

43. At the closing of the contract, A was present and represented by attorney. B was not
present, but was represented by attorney. A, relying on his attorney’s assurance that he checked
correctness of paperwork, signed contract, which A never saw or read before, not to mention
inability to understand it in 2005.

Shell game ## 1 and 2: A never met B, but here comes C

44. Shortly after signing contract B, in letter to A, designated C as its agent and directed A tq
pay B through C. What if 3 years later, A already paid off C about $150,000.00 and invested
about $600,000 to upkeep, renovate and develop his property as business. What if then C
intentionally rejected continuing payments from A’s “bill pay online service” and deleted A’s
account with C. After rejected payments, A was puzzled and called agent C asking for contact
information of B to get firsthand information of what is going on and to complain to B as
principal about misconduct of C as agent. What if C refused to give contact information of B and
told A that B does not want to talk to A, but B will see A in court. At this point, A lost trust in C
and started questioning misconduct of C preventing A’s direct communication with B. Why
would B or C reject payments from A — it made no sense thought A, correct? Exactly, good
question! A started searching for B’s contact information to confront B directly and complain on
C. What if it turns out years later that rejecting payments from A made a perfect sense for C
because B was gone long before that time and C became in total control of fraud and conspiracy

to defraud against Ai?

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 12 of 124 PagelD #: 43

Shell game ## 3, 4 and 5: Here comes D, E and F. D never met A before, but D comes to sue
A per complaint. However, A meets only E in court instead of D and F.

45. What if meanwhile D, who never appeared in court personally, by affidavit or by
verification, using attorneys as agents E, started foreclosure of A’s property where attorneys E
filed lis pendens and complaint clatming that they are agents of D and that D is agent and trustee
of F trust, while beneficiaries of this trust (no kidding) are paper certificates. Where is agency
between B and F including chain of title? Why should anybody novate A’s contract without
notice to A and his consent — contrary to contract between A and B? I know, head starts to spin.
Sounds crazy is it not? Exactly, good question!
A human trafficked to defend his property rights from B, C, D, E and F in court
46. Needless to say, A harassed and intimidated by E forced into defending from B, C, D, E
and ¥ while demanding contact information of B in court to complain on C, D, E and F to B.
What if D’s attorneys E refused to give A contact information of B, D and F. At this
point, A called such actions, among other things, breach of contract by B and C with principal’s
and agent’s joint and several liabilities to A for interfering with A’s business.
Shell games ## 6 — 9: here comes D2, D3, E2, E3, F2 and F3 — all agents and/or trustees of B
47, What if for more than 10 years of litigation, numerous attorneys Es of Ds in contempt of
law, in several courts refused to provide authority and contact information of B, D and F.
48. | Why would B or F do nothing for so long and would not fire agents C and Ds for their
several years of failure to perform and start direct action without agents? Why pay agents for
doing nothing? Exactly, good question! After all, B or F neither getting A’s payments from C
nor A’s house. Would B or F at least do something about this situation and contact A directly?

Exactly, good question!

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document? Filed 07/15/20 Page 13 of 124 PagelD #: 44

49. Accordingly, after all these years of harassment by Es, A made an inference that B or F
would not call or write A, or appear in court. As such, A concluded that neither B nor F has a
claim against A and doctrine of latches applies regardless.

50. Continue logical thinking, A concluded that B’s or F’s claim against A is |) paid off by a
third party such as government and/or insurance company using A as insured against default and
B or F is happy or 2) A’s debt was discharged in full or in part by some other third party’s
scheme undisclosed to A using A’s money, or 3) B and/or F do not exist, and therefore E cannot
bring either one to court; or 4) B or F lost count and forgot about A’s debt, thereby not looking
for A. What is left for A, C and E to do in this situation? Exactly, good question! The answer is
to live A alone,

Shell games ## 9, 10, etc.: C, Ds, Es know that B or Fs is not looking for A, but silent

51. When A caught D, E and F lying in court about B, they left the court. Three years later,
C sent anew D1, E1 and FI in court with new fies about A and B.

52, What if C and D, in writing, admitted in court and to A that they are not lenders and have
no vested interest in A’s property? What if C knew the reason why B is not looking for A, but
fail and refused to tell it to court and A? Is it fraud? Exactly, good question!

53. | What if C, Ds and Es within 10 years knowingly interfered with A’s business causing
damages? What if they wanted to embezzle A’s house by false pretenses claiming agency from B
or F knowing that there is no agency or trust relationship? Regardless of all above, years later B,
claiming to be the Lender on the contract, turned out to be just a money broker, fraudster and
“fly by night” operation that shortly after contract with A went out of business. Is it fraud to tell
the court that B is existing lender who appointed C as his agent to collect monthly payments or

conduct foreclosure? Exactly, good question!’

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 14 of 124 PagelD#: 45

54. What if A obtained documentary evidence suggesting that alleged debt was either paid
off to B or F; or that B or F never existed or stopped to exist? What if one of these possibilities
was the case here, should A give his property to C, Ds and Es to keep it for themselves as free
house because they are not only interlopers with no vested interest in the outcome of litigation,
but also criminals that must be jailed?

55. In any event, while Es were running all these Shell games, 6 years statute of limitation to
collect the alleged debt by B or F has run and the remedy for F is only liability action against Ds
and Es, if F even exists.

56. According to Homestead Acts, A says that this property is not free house granted by C,
Ds and Es for him to keep, but rather A earned it and A is the lawful owner to possess it because
fraud unravels all, In addition, A is entitled to disgorgements of money paid to C who never paid
it to B, economic and punitive damages from C, Ds, Es and Fs.

Logical thinking and application of law of equity

57. In this demonstration, allegorically speaking, the valet is the house. What if one day A
while walking the street notices a valet in a puddle with mud? A bends over and picks up this
valet. A starts cleaning valet from mud (labor, $600,000.00 performance). What if B while
walking on the opposite side of the street noticed what A was doing. B chases A and says, “Hey
that’s my valet, give it to me." What if A says to B, “Fine, I will give it to you, but tell me how
much money is there or empty your pockets and show me that you have no other valet?”

Shell game Court proceedings: here come attorneys C and Judge Dear

58, What if B says to A, “That is none of your business, just give the valet to me.” A says to
B, “In that case I will keep the valet because J think you’re lying to me that you are the owner of

it.” What if B says to A, “In that case I will call my bodies and they will beat you up until you

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 15 of 124 PagelD #: 46

give up the valet.” What if B’s bodies are attorneys C and Judge Dear, and beating is going on
in court while Judge Dear is participating in beating A? According to proverb — finders keepers !
— should A give valet to B even though B refuses to prove that he is an owner of the valet? The
answer is NO.
59. In these demonstrations A is Michael Krichevsky, B is money broker or “originator,” C is
alleged Wells Fargo servicer, Ds are numerous U.S. Banks as trustee, Es are numerous
foreclosure mills and F are several Banc of America Funding Corporations as trust for certifies.
All of these business entities are sophisticated in real estate, finance laws and employing
countless attorneys who know what scam they are running..
Going back to reality of this action and scheme to defraud
60. The reason that FRENKEL LAMBERT WEISS WEISMAN GORDON, LLP backed off
in 2015 from trial is since 2009, I demanded, but was not given a chance, to depose alleged
creditor. Opposing attorneys knew that they have no live body from alleged creditor to produce
for deposition or examination at trial and | would expose their crime.
My logical thinking and application of law and equity to real facts of this action
61. From PRACTICAL TREATISE ON THE LAW OF TRUSTS AND TRUSTEES BY
THOMAS LEWIN, ESQ., (1837) (downloaded in PDF from Google Books) — an all times
classic on these subjects, | learned the following and I quote:

“Thus, in the words of an old counsellor, the parents of the trust were Fraud and

Fear, and a court of conscience was the Nurse, — Aftorney General v. Sancds,

Hard. 491.”

‘With respect to the feoffee to uses, it was held to be absolutely indispensable that

there should be confidence in the person, and privity of estate. For want of the

requisite of personal confidence it was ruled that a corporation could not stand

seised to a use ; for how, it was said, could a corporation be capable of

confidence when it had not a soul? Nor was it competent for the king to

sustain the character of trustee; for it was thought inconsistent with his high
prerogative that he should be made responsible to his own subject for the due

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 16 of 124 PagelD #: 4

administration of the estate. And originally the subpoena lay against the
trustee himself only, and could not have been sued against either his heir or
assign, for the confidence was declared to be personal, and not to accompany
the devolution of the property.” [emphasis mine]
62. To demonstrate this point, in this case, I think of the Office of the United States Trustee |
and the Office of Bankruptcy Trustees that are both corporations or trusts, which employ alive

people capable of confidence with physical bodies, brains and souls.

If there is office of trustee — there has to be a registered, named trust — 2 different,
distinguished from each other concepts and entities

63. The name (recall party D above) of alleged creditor on caption in this case is “U.S. Bank
National Association, as Trustee for Banc of America Funding Corporation Mortgage Pass-
Through Certificates, series 2006-F.” Accordingly, I infer that alleged creditor is not “US Bank,
NA as trustee” with no soul or brain is a corporate employer of the natural, alive individual who
is trustee. The name (recall party F above) Banc of America Funding Corporation Mortgage
Pass-Through Certificates, series 2006-F is an “implied” in caption of POC, gibberish name of
REMIC trust, a custodian or warehouse with no soul or brain, which should be named as
creditor. Presumably, Banc of America Funding Corporation is an employer of the other natural
individual who is a warehouse trustee, a clerk. However, these individuals both are missing in
actions since, at least, from 2006, You know those who do the book keeping for the trust (estate).
Those that now work from home due te COVID-19. They pick up the phone, make income tax to
be paid to IRS, open mail and control the estate. One of them writes a check to US Bank, NA as
trustee for the work, the other deposits it into a bank account of USB. Those individuals
presumably with authority hired and appointed USB, who in turn hired attorneys to do this

foreclosure. Those individuals who presumably are capable and vested with confidence from

 

t

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 17 of 124 Page!ID #: 4

2006 ~ presumed date of securitization and creation of alleged trust, sit at different locations in
different states.
64. Since 2009, | was trying to find one live individual from the USB or REMIC trust to
discuss this foreclosure situation and verify that USB is the right party to talk with, or to serve
with personal subpoena in my case. However, I was always blocked by foreclosure attorneys
zealously guarding individuals’ name, position, authority, business phone number or business
address. That information would verify that such individual exists, and therefore trust (estate)
also exists, If I suppose that USB was the trustee than what was the “registered” name of the
trust, in which state was it registered and what its employer ID number from IRS? Finally, after
several years of investigation and especially survei//ance, | concluded that this individual who
works for the trust is a ghost. But, can a ghost pick up a phone and talk to me? Can a ghost deal
with IRS on behalf of the trust, be subpoenaed and deposed in discovery? Exactly! Good
questions!
65. The whole foundation of this POC based on the fraudulent transfer transaction made in
2009 by an alleged creditor. It is possible that another fraudulent transaction made in 2005. From
2009 foreclosure lawsuit against me until today, this is what essentially was/is the rea/ agenda of
alleged creditor(s) or USB(s), and its alleged numerous attorneys-interlopers and law firms
demonstrated by this brief hypothetical dialog below. This dialog in essence went always like
this:

USB and its attorneys from 2009 until 2020: we are mad at you (Krichevsky)

and want to foreclose.

I (Krichevsky): I have never dealt with you. Please, explain who you are and why

you are mad at me. Let us sit down and work it out.

USB and its attorneys: we refuse to explain who we are, why we are mad at you
or work out anything with you. We just want to be mad at you and foreclose.”

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 18 of 124 PagelD #: 49

66. That went against doctrines of Good Faith, Unclean Hands, Fraud and Deceit in my
affirmative defenses and counterclaims playbook.
67. Below, I list historical, chronological facts as material, relevant to objection of proof of
claim (“POC”) and to motion for relief from stay as brief as I can be.
HISTORY AND AFFIDAVIT OF NON-RESPONSE
Future proves past — no attorney firm or a alleged servicer involved in foreclosure since
2009 had any authority to foreclose including creation and signing assignments of
mortgage

68, These facts strike in the core of alleged creditor’s identity, credibility of attorney’s
Affirmations, Affidavits and Validity of Evidence of purported US Bank, as trustee (“USB”) and
of its alleged Servicer Wells Fargo Bank, NA, which I would call “WF.” These facts show what
WE knew and when they knew that debt paid off.
69, All attorneys involved including from WOODS, Anew or had reason to know maxims of
law about the name I quoted above, because I quoted these maxims to them in my paperwork and
entered into the state’s court record.
70. All attorneys involved including from WOODS, knew that they have to keep Condor to
the court.
71. WOODS and others knowingly and deliberately compartmentatized foreclosure process
to aid in attorney’s contrived ignorance of the crimes committed by making them unlawfully act
like robots on assembly conveyer. This is why they called foreclosure mills.
72, Let’s start with maxim “A name is not sufficient if a thing or subject for it does not

exist by law or by fact.”

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 19 of 124 PagelD #: 50

If there is no entity called trust — there is no trustee
73. The first thing an attorney is doing when signing up a new client is taking a copy of
driver’s license or passport. In 2009 I asked verbally and on the paper USB’s attorneys to
produce from their office any copy of trust document showing the address and place of
registration of USB.

Refusal to comply with CPLR §322(a) to disclose identity of plaintiff is contempt of court,
violation of due process and circumstantial evidence of lack of POA and therefore lack of
authority from client to start foreclosure action

74, | They ignored my paperwork by becoming silent, which is evidence of contrived
ignorance of the crimes committed because they purposely failed to acknowledge on the record
that I asked to identify their client and raised the issue. If they addressed or acknowledged this
issue on the record in any way — even by refusing to produce, they would have lost contrived
Ignorance of the crimes committed on the record. They would have admitted to guilty knowledge
(no plausible deniability) of their clrent’s nonexistence.

75. 1 will address their knowledge of fake name in detail below. But, for now to avoid
redundancy and repetition | will continue to call this current gibberish, alleged creditor by the
name “USB19” or “creditor” to reflect the year 2019 of the latest, fourth foreclosure round in
this court. The first round started in state court in 2009. But, why alleged creditor and its
attorneys could not foreclose in the first round or in the second at least? Exactly! Good question!
I will keep writing to show the answer why.

76. However, in 2009 foreclosure case there was differently named USB, which I would call
it “USB9” to avoid confusion and reflect the year of 2009 and so on. What I know now, I did not

know then and it took me almost 10 years of “diving into different rabbit holes” created by

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 20 of 124 PagelD #: 51

attorneys to figure it all out. At all relevant times below, I essentially wrote to each named USBs,
their attorneys and judges the following:

Round 1: 2009 — 2013 Supreme Court Index No foreclosure lawsuit, fraud and deceit

77. Unidentified, alleged Plaintiff's name was exactly styled “U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR MORTGAGE PASS - THROUGH CERTIFICATES,
SERIES 2006F” (USB9), copy of the complaint attached as Exhibit B. It is self-evident that
names of USB19 (above) and of USB9 are different, which according to law and logic identifies
two different corporations or other entities.

2009 complaint was unauthorized practice of law and unauthorized filing because nobody
appointed the firm to do foreclosure

78. On the court’s caption there was address listed for USB9 as 3476 Stateview Boulevard,
Fort Miil, SC 29715. However, the body of complaint contradicted the caption and stated:
“FIRST: Plaintiff is a national banking association duly organized and existing
under and by virtue of the laws of the United States of America and having its
principal place of business in Cincinnati, OH, and the owner and holder of a note

and mortgage being foreclosed.”

Judicial estoppels and Judicial notice # 1: USB9 pleads that it is the owner and holder of a
note and mortgage from Ohio ~ not from South Carolina as caption states.

79. Accordingly, these statements contradicted each other and at least one, made by officer of
the court, was false, misleading the court and | because in the body of the complaint, attorney did
not plead, “Plaintiff is a trustee” for the “MORTGAGE PASS - THROUGH CERTIFICATES,
SERIES 2006F” trust. Only caption implied securitization. Stated differently, if Plaintiff is “the
owner and holder of a note and mortgage” then implied trust does not exist. Trust cannot be just
an empty bag. But, if there is a trust then Plaintiff, as trustee, cannot be “owner and holder of a
note and mortgage” because they are both property of the trust’s beneficiaries. Trust and trustee

are 2 different entities and both cannot own the same thing.

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 21 of 124 PagelD #: 52

80. I googled USB9 name and address in order to obtain its phone number, However, only
WF name, address and phone number came up. I called the number that came up and asked if
anyone can point me to USB9 in that building, 1 was told that only WF is located under this
address. That was my clue that something is wrong — why would attorney make an effort to place!
that address on the caption of the complaint? It must be important to him, but why? The

answer is, pleading attorney misleads the court by impliedly inserting that Plaintiff is trustee for
the trust on the caption. However, in the body of pleading where all factual, material statements
belong attorney doesn’t say that and signs complaint under the penalty of perjury. This is how
contrived ignorance of the crimes committed done. Attorney knows that Plaintiff is not a trustee
as implied on the caption, but in the body (text) of the complaint attorney actually did not lie
about trustee and trust.

81. | USBS9 purportedly was represented by infamous foreclosure mill Steven J. Baum, P.C.
82. In 2010, New York State Attorney General and United States Attorney investigated them
for their fraudulent robo-signing practices and fabricating assignments, affidavits containing
false information, and fraud upon the court.

83.  Asresult of the investigation, Steven J. Baum, P.C. settled, paid fines and disbanded per
settlement with them.

84, One source of information from NY attorney, Susan Shana Lask, I used and relied upon
to investigate numerous wrongdoings by Steven J. Baum, P.C. Upon information and beltef,
employees of Steven J. Baum, P.C. were hired by other foreclosure mills in the Rochester, New
York area. As it turns out, Rochester New York area is the hub for foreclosure mills in New
York. This fact will be relevant for me to show pattern and practice of contrived ignorance of the

crimes committed by WOODS.

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 22 of 124 Page!D #: 53

85, New York City register show the following information regarding purported assignment
of mortgage in 2009:

ASSIGNOR/OLD LENDER:

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.

3300 SW 34TH AVENUE, SUITE 101,

OCALA, FL 34474

ASSIGNEE/NEW LENDER:

US BANK NATIONAL ASSOCIATION

180 EAST 5TH STREET

ST. PAUL, MN 55101
86. | Upon information and belief, my case was on a class member list, which law enforcement
reviewed since Steven J. Baum, P.C. abandoned foreclosure against me in 2010. Particularly, in
numerous cases that Steven J. Baum, P.C. handled and in my case, at that time, undisclosed
employee from said firm permitted and rented her name to unidentified people who were
fabricating, inter alia, notarized assignments and used said employee name to sign those
assignments, Investigation revealed that said employee, Elpiniki M. Bechakas Esq., turn out to
secretly be the attorney of Steven J. Baum, P.C. and Pillar Processing LLC while falsely
claiming that she is Assistant Secretary and Vice President" of MERS. Interestingly, I couldn’t
find any document from Steven J. Baum, P.C. where she signed anything as attorney. However,
she created countless fraudulent assignments including assignment of my mortgage, Exhibit C.
Additionally, this Exhibit conveniently contains a copy of ASSIGNMENT FROM MERS
CHECKLIST. This checklist shows that this purported assignment of my mortgage was not in
compliance with MERSCORP, did not have any identifiable MIN number, and therefore

suggests that it was not registered and made using its database and software program ~ outright

criminal fabrication of securities. Yet, another evidence of fabrication of my purported

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 23 of 124 PagelD #: 54

assignment is conveniently attached to Exhibit C and shows the MIN Status of my Note as
“inactive.”

First Refusal to comply with CPLR §322(a) to disclose identity of plaintiff is
contempt of court, violation of due process and circumstantial evidence of lack of
POA from USB9 and therefore lack of authority from USB9 to start foreclosure
action

87.  Foreclosing party as plaintiff has the burden of proof. I rebutted presumptions of validity
of plaintiffs name and its averments in complaint. 1 demanded identity of plaintiff, USB9. I
wrote in {4 of my motion to dismiss and for sanctions:
“4. The Plaintiffs complaint is so vague and ambiguous that I can not reasonably
be required to prepare a responsive pleadings because the complaint fails to attach
any document to identify who or what "US BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-F" is; nor can I determine from the Plaintiffs complaint upon what facts the
Plaintiff is claiming to be the real party in interest with legal capacity to pursue
this foreclosure action on a promissory note which is required by the New York
State Law. Plaintiff in Complaint (Exhibit B) does not affirmatively state when it
became the owner of mortgage and note. Nor plaintiff affirmatively states that it is
the owner and holder of the mortgage and note. Plaintiff does not state whom |
delivered the mortgage and note and who assigned my instruments to them. No
assignment, mortgage or note attached to the complaint either.”
88. This, in turn, shifted burden of proof on USB9 and its attorneys to come with admissible
evidence per CPLR §322 (a). They intentionally failed to meet the burden by acting
professionally incompetent and used contrived ignorance of my demands during court hearings
and in my affidavit supporting my motion to dismiss and for sanctions, Exhibit D.
89, Accordingly, | inferred that Steven J. Baum, P.C. did not have POA from USB9, and

therefore foreclosure complaint is unauthorized filing.

Evidence shows that Steven J. Baum, P.C. acted on their own behalf as interloper and
trespasser from criminal enterprise and was not real party in interest

90. In that round of litigation, when I asked Steven J. Baum, P.C. to clarify and identify

whom or what USB9 is and why it suing me, attorneys admitted by contrived ignorance of the

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 24 of 124 PagelD #: 55

crimes committed by silence and nonproduction. Accordingly, Steven J. Baum, P.C Anowingtly
violated CPLR §322 (a) that states: Authority for appearance of attorney in real property action:

“a) Authority of plaintiff's attorney. Where the defendant in an action affecting

real property has not been served with evidence of the authority of the plaintiff's

attorney to begin the action, he may move at any time before answering for an

order directing the production of such evidence. Any writing by the plaintiff or

his agent requesting the attorney to begin the action or ratifying his conduct of the

action on behalf of the plaintiff is prima facie evidence of the attorney's

authority.”
91. Steven J. Baum, P.C. did not voluntarily serve me with “Any writing by the plaintiff or
his agent requesting the attorney to begin the action or ratifying his conduct of the action on
behalf of the plaintiff (purportedly USB9)..,” but to add insult to the injury Steven J. Baum, P.C.
refused to provide this evidence.
92, l iearned a lesson from Michael J. Wrona, Esq, of Steven J. Baum, P.C., who wrote the
2009 complaint against me. Mr. Wrona explained that Plaintiff must verify cach foreclosure
complaint. When Plaintiff does not reside in the same county where attorney does, attorney does
the verification. According to complaint, USB9 located in Ohio and Steven J. Baum, P.C. in
New York. This is what Michael J. Wrona, Esq. wrote in verification for the complaint:

“ That the reason this verification is made by your deponent instead of the

Plaintiff is because the Plaintiff does not reside or have an office for the conduct

of business within the County of Erie, which is the County where your deponent

has his office.”
93, As a result, | have made an inference that Steven J. Baum, P.C. did not have any writings
to show “prima facie evidence of the attorney's authority” and J am confident that no evidence to
the contrary existed. Therefore, Steven J. Baum, P.C. knew or had reason to know that the firm
was estopped and forbidden from continuing foreclosure on their own behalf.

94. Simultaneously, said law enforcement authorities started investigation of the 5 major

banks, including Wells Fargo — alleged servicer. Upon information and belief that investigation

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 25 of 124 PagelD #: 5

resulted in fines and consent judgments including against Wells Fargo for fraudulent foreclosure
practices, which they promised to stop. At that time Steven J. Baum, P.C. abandoned round 1
foreclosure against me as contrived ignorance of the crimes committed was exposed.

95. In September 2011, WF harassed me by sending some thugs who broke the gate with
lock on my property triggering call to 911, after which these thugs apologized and said that they
sought the property was abandoned.

96. Shortly thereafter, WF posted sign on my gate that agent inspected my property and
determined that it was vacant. That in turn forced me to write WF a letter with qualified written
request “QWR.” In it, | asked, besides other things, for a copy of note and mortgage if they have
it. In addition, I asked that the reply to this letter be sent to my notary’s address so that the notary
will witness receipt or absence of the receipt from WF. My notary never received anything from
WF, This letter was sent by certified mail return receipt requested and proof is attached as
Exhibit E. This letter speaks for itself.

MERS did not give POA to Steven J. Baum, P.C. to assign purported mortgage to USB9
97. I discovered that on March 14, 2007, Per New York State Banking Department Bulletin,
Fairmont Funding, LTD alleged original lender (“Fairmont”) surrendered License to engage in
the business of a Mortgage Banker. Attached, as Exhibit F is a copy of that Bulletin.

98. As such, on March 14, 2007, Fairmont ceased to exist and 1 am confident that no
evidence to the contrary existed.

99. This fact is relevant and material because it is strike toward validity of purported
mortgage assignment by MERS purportedly made on August 25, 2009 when in fact MERS

ceased to exist as nominee for Fairmont in 2007.

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 26 of 124 PagelD #: 5

100, Following the same logical thinking that USB9 did not give POA to Steven J. Baum, P.C.
to conduct foreclosure, I believe that MERS did not give POA to Steven J. Baum, P.C. to create °

an assignment of mortgage in 2009 and | am confident that no evidence to the contrary existed.
101. I believe that MERS was not even aware just like USB9 that Steven J. Baum, P.C.
intended to conduct foreclosure against my property and I am confident that no evidence to the
contrary existed.
Logical thinking — future proves past

102. When Fairmont ceased to exist in 2007, its POA nominating MERS in any capacity
ceased to exist in 2007 too. Accordingly, POA of dissolved entity could not survive nomination
of MERS,
103. Upon information and belief, Fairmont did not have successors either and I am confident
that no evidence to the contrary existed.
104. Therefore, purported assignment of my mortgage in 2009 was unauthorized, fraudulent
transaction or conveyance made by Steven J. Baum, P.C to conduct fraudulent foreclosure on its
own behalf.

If the note separated from mortgage, the debt becomes unsecured
105. Was the note and mortgage separated from each other? | was unable to find out for sure,
but I believe it was. However, purported assignment of mortgage fabricated by Elpiniki M.
Bechakas Esq. from Steven J, Baum, P.C. and Pillar Processing LLC was void for three reasons.
First, because in 2009 MERS lacked authority from defunct, nonexistent Fairmont to act as
nominee and assignor. Second, because the whole transaction was fraudulent transaction
knowingly done by Elpiniki M. Bechakas Esq., employee of Steven J. Baum, P.C. and Pillar

Processing LLC. Third, according to WOODS’ admission purported note in 2006 was sold to

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 27 of 124 PagelD #: 58

securitized trust. However, MERS was not nominee of that trust to assign mortgage to it as well
and I am confident that no evidence to the contrary existed. So, the note and mortgage were
separated.

106. In addition, upon information and belief, Elpiniki M. Bechakas Esq. was neither
employed by MERS, nor was its agent, and therefore lacked authority from MERS to create any
assignments and | am confident that no evidence to the contrary existed.

107. Furthermore, assignment from MERS checklist evidences its internal procedures and
quality control. Upon information and belief, this checklist form is for authorized by MERS
individuals only who permitted to create assignments of mortgage using MERS computer
program. The checklist states that if individual does not comply with MERS requirements,
assignment would not be valid and approved. Apparently, this checklist demonstrates that one
has to have a password and user ID to create and assignment, which will have some MERS
attributes on it. The form titled “Assessment of compliance with the MERS system
requirements,”

108. The 1 of the form says, “The assignment contains a MIN (or the location for the MIN is
equivalent). Accordingly, if MIN number is present on the assignment it is compliant with

MERS requirements. Upon information and belief, this MIN number is some kind of registration
number for the note and mortgage tracked by MERS just like every bank’s check has its number,
account number and routing number on it Even if one of those numbers is missing, the check
will be considered a forgery.

109. In addition, this form says that if the assignment of mortgage is prepared for New York, it
has to have the following address of MERS on assignment:

“1901 E. Voorhees St., Suite C, Danville, IL 61834; P.O. Box 2026, Flint, MI
48501-2026,”

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 28 of 124 PagelD #: 59

110. In sssignment created by Elpiniki M. Bechakas Esq. there is no MIN number and the
address of MERS is different form above, which is:

“3300 SW 34th Ave. Suite 101, Ocala, FL 34474”
11t. Accordingly, I concluded that said assignment is cownferfeit, did not come out of MERS
system, and therefore void.
112. As such, discovery from IRS was necessary to see if she filed 2009 W-2 or 1099 from
MERS to confirm or reject my information and belief. Today, this information is irrelevant as
untimely although it could be used to prove my damages against WOODS and others.
113, From 2010 until 2013, USB9 and Steven J. Baum, P.C, were silent and Administrative
Judge Lawrence Knipel dismissed the action for failure to prosecute and vacated lis pendens.
114. According to doctrine of judicial estoppels, USB9 had 4 years to produce promissory
note and mortgage, but failed to do so thereby triggering inference that neither USB9 and Steven
J. Baum, P.C., nor WF were in possession of the note and mortgage or knew of its whereabouts.
Accordingly, USB9 was estopped by action of silence and nonproduction to come later with any
note and mortgage and start foreclosure.
115. Exactly, where were USBS, its alleged attorneys and servicer WF in regards to 2009
foreclosure production of evidence including violation of CPRL 322(a)? Good question! Because
of this I concluded and J aver that USB9 1) had no idea about 2) 2009 foreclosure by Steven J.
Baum, P.C., 3) did not authorize any 4) assignments of mortgage or 5) note and | am confident
that no evidence to the contrary existed,
116. I believe that no securitized trust gave Steven J. Baum, P.C. even a copy from real note
and mortgage and I am confident that no evidence to the contrary existed.

117. Logically thinking, | believe that purported note and mortgage did not come from

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 29 of 124 PagelD #: 60 '

|
|

securitized trust, but were fabricated along with my forged signatures at Docprobe LLC where
Steven Rimmer is Vice President. |
118. Alternatively, If USB9 was holder of the rea! note and mortgage then its remedy for
losing 2009 foreclosure would have been a legal malpractice claim against Elpiniki M. Bechakas
Esq. and Steven J. Baum, P.C., in which case | should be left alone because USB9 was
compensated from and by malpractice insurance carrier. As such, discovery is necessary.

119. Since Steven J. Baum, P.C. used unauthorized assignment of mortgage, used “sewer
service” to obtain default, in contempt of court violated CPLR §322 (a) and filed unauthorized
complaint, I concluded at that time, that Steven J. Baum, P.C. was trying to foreclose on me “of
the book” so to speak. 1 concluded that if they had succeeded, the money from the sold property
would be divided between all involved criminals “under the table” so to speak.

Round 2; 2014 — 2015 foreclosure litigation — continuing attorney’s fraud and deceit

120. In January 2014, yet another alleged Plaintiff, USB, with yet another name, allegedly
hired Frenkel, Lambert, Weiss, Weisman & Gordon, LLP (“Frenkel”) to restore foreclosure
action to calendar and for order of reference. I will call this Plaintiff “USB14.” Supporting
affirmation, attached as Exhibit G, now states different facts from facts of USB9 in 2009
foreclosure complaint and wants to change plaintiff's name contrary to doctrine of judicial
estoppels.

121. According to affidavit of merit filed in court, Exhibit H, WF accelerated mortgage note
on May!, 2009,

122, This fact will become material and relevant to round 3 foreclosure.

Judicial Estoppels and Judicial notice #2: date of acceleration of mortgage note is May1,
2009 by WF.

123. Once again, still undisclosed interloper and meddler who learned a lesson from prior lost

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 30 of 124 PagelD #: 6

action, forced me to defend my property and me against new false accusations by filing cross-
motion to dismiss foreclosure action, Exhibit I. Once again, | rebutted identity of USB14, all
Frenkel’s sworn statements, newly fabricated exhibits and so-called ‘corrective assignment of
mortgage.’

124, All attorneys from Frenkel knew that by operation of law, they must file counter-affidavit
or my affidavit stands as facts and truth defeating motion filed by them. Again, according to
doctrine of judicial estoppels, I rebutted presumptions of validity of each document. This, in turn,
shifted burden of proof on USB14 and its new attorneys to come with admissible evidence. They
intentionally failed to meet the burden using contrived ignorance of duty to disclose identity of
the client. As such, I made a negative inference that Frenkel did not have POA from USB 14.

It was suspicious to me that after 5 years of nonproduction of the note and mortgage — all
of a sudden trustee found them in CERTIFICATES

125. I discovered that Sieve Rimmer who purportedly signed and dated endorsement as
Fairmont’s Vice President on purported note, in 2012 joined Docprobe LLC as Vice President.
Company provides collection and storage of Post Closing Trailing Documents in Real Estate
Transactions. I believe that purported mortgage and note in this round came from that company
because it is capable of fabrication akin to infamous LPS and DOCX, and | am confident that no
evidence to the contrary existed.

126. This new USB14 came up with CORRECTIVE ASSIGNMENT made in 2013
purportedly correcting Scrivener's Error. However, because first assignment was void as
fraudulent transaction, second assignment could not correct first fraudulent transaction made in
2009. Why not to make a new assignment since first was void? Exactly! Good question!

127, Upon information and belief, the unknown to me interloper could not find anyone with

authority to lawfully make new assignment of mortgage. Therefore, interloper(s) using contrived

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 31 of 124 PagelD #: 62

ignorance of void first assignment of mortgage decided to “correct Scrivener's Error” and present
“repackaged” void assignment to court,

128. In that round of foreclosure, | demanded to see an original note, which attorneys claimed -
was in their possession. One of the attorneys of the firm appeared in open court and presented to
me alleged original note. After examination of the note, I found that it was redacted using
“Whiteout” and that the paper was freshly white after all these years. | also found undated
stamps? made to order of Wells Fargo bank.

Second Refusal to comply with CPLR §322(a) to disclose identity of plaintiff is
contempt of court, violation of due process and circumstantial evidence of lack of
POA and therefore lack of authority from USB14 to start foreclosure action

129. Thereafter, | filed amended cross-motion to dismiss where | added my newly discovered
facts and the new main argument written below:

“Upon the court’s and my examination of the purported note produced by alleged
owner, original owner sold its purported claim and note “without recourse” to, in
my belief, undisclosed debt buyer for pennies on the dollar. “Without recourse”
indicates to the court and debt buyer that no claim can later be made against the
original owner (purported holder of the authenticated note and mortgage) as to
authenticity and/or legality of the claim and note. In addition, | discovered
together with the court, note contain an area, which was “white out” thereby
hiding other endorsement, which would be a notice and reason why it was sold
“Without recourse” to the buyer. As the saying goes, “buyers beware.”

“I move this Honorable court to take mandatory judicial notice that this note is
redacted (“white out”), or used before, and therefore altered and void just like any
bank check would be.”

“Alternatively, upon circumstantial evidence and logic, I believe that undisclosed
debt buyer purchased an evidence of debt, or fabricated it, and is proceeding with
collection activity posturing as original Plaintiff with the ownership of original
note. Accordingly, I rebutted presumption of document’s authenticity and legality
of the claim against me and demand proof from Plaintiff.”

130. It was the second time when opposing attorneys violated CPLR §322(a), did not rebut

above quoted averments and went silent using contrived ignorance of duty to disclose identity of

 

the client. To pierce it, in my cross-motion to dismiss | wrote:

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 32 of 124 PagelD #: 63

“NOTICE TO FRENKEL LUMBERT WEISS WEISMAN & GORDON, LLP

AND ALL ATTORNEYS

12. As pet Amaffitano vy. Rosenberg, 12 NY 3d 8 - NY Court of Appeals (2009)

you are in violation of Judiciary Law § 487,

The court stated:

"The purpose of the statute is to "enforce an attorney's special obligation to

protect the integrity of the courts and foster their truth-seeking function."

"A violation of Judiciary Law § 487 may be established " either by the defendant's

alleged deceit or by an alleged chronic, extreme pattern of legal delinquency by

the defendant"
131. In my cross-motion to dismiss, I also requested trial by jury in order to dismiss this action
with prejudice. In reply, USB14 and its attorneys filed cross-motion to discontinue action and
during scheduled conference pleaded that I do not oppose that motion. There, attorney from
Frenkel essentially begged me to let them save their face and that I they (USB14) will never
bother me again. I had alternative option to act by going on trial and dismissing action with
prejudice. I relied on this promise and did not oppose that motion. It was granted on January 6,
2016 by Hon. Bert Bunyan, Exhibit J.
132. Judicial Estoppels and Judicial Notice #3: on May], 2015, 6 years statute of limitation
expired and after that, 2016 foreclosure action by WOODS became harassment and frivolous
action,
133. Additionally, in my quest to meet the rightful owner of the note and settle controversy
with my counterclaims, on or about March of 2015, i sent rescission letter to WF. By operation
of law, WF had 20 day to challenge my rescission. They only sent me a reply letter, Exhibit Kk,
and thereafter defaulted.
134. Because of that, I realized that this foreclosure is unconscionable since attorneys involved
refused to correct their false statements, mistakes or errors on the record. It would be unjust in

the court of equity to allow some interloper who made false representations in court to retain the

fruits of my life’s labor.

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 33 of 124 PagelD #: 6

Round 3: 2016 — 2019 foreclosure lawsuit — Supreme Court Index No continuing fraud, |
deceit, violation of FDCPA and RICO,

135. According to common law, WOODS committed barratry, a crime of instigating
controversy and profiting from it while Federal law, inter alia, calls it RICO.
136. Attorneys Aleksandra K. Fugate and Brittany J. Maxon appeared in this court, they both
knew that 6 years statutes of limitation to collect on a debt run in 2015.
137. InMarrero y. Crystal Nails, 114 AD 3d 101 - NY: Appellate Div., 2nd Dept. (2013) the
court held:

"CPLR 205 (a) provides that when an action is dismissed on grounds other than

voluntary discontinuance, lack of personal jurisdiction, neglect to prosecute, or

a final judgment on the merits, the plaintiff may bring a new action within stx

months of the dismissal, even though the action would otherwise be barred by the

statute of limitations”
138. Round 2 action was dismissed for neglect to prosecute and for voluntary discontinuance.
139. Upon information and belief, Frenkel filed motion to discontinue because they knew that
MIN number of alleged note and mortgage had status “Inactive,” and therefore were afraid to go
on trial on the round 2 of foreclosure.
140. Unified Court System’s rules published on its website in section Affidavit in Support of
motion says the following:

“The Affidavit should say:

what is being asked for and why

the facts about the case

whether or not the movant has ever asked the court for this before, and if so,

what happened and why the movant is asking again.” [Emphasis mine]
I41. In this case, movant was USB16. Because it is legal fiction, some employee with
authority and competence to verify complaint must sign verification in order for the complaint to

be valid.

142, Upon my personal investigation of foreclosure mills, no bank’s employee ever verified

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 34 of 124 PagelD #: 65

complaint, which js also the case in all 3 Rounds of foreclosure.
143. I wrote:

“Alleged Plaintiff's motion for order of reference, which is second after 2013, too
does not have movant’s affidavit in support from USB16.

“Current Plaintiff s attorney, Victoria E. Munian. Esq., writes in the certificate of
merit:

"].] am an attorney at law duly licensed to practice in the State of New York, and
am affiliated with the law firm of Woods Oviatt Gilman LLP, attorney for
plaintiff U.S, Bank National Association, as Trustee for Banc of America Funding
Corporation Mortgage Pass-Through Certificates, Series 2006-F in this action."

She further writes: "On April 6. 2016 I consulted about the facts of this case with
the following representatives of plaintiff: Daniel V. Edward, Vice President of
Loan Documentation."

Prior to producing my answer with counterclaim, in good faith, I called Victoria
E. Munian. Esq. at her office and attempted to inform her about the history of
prior fraudulent litigation, its outcome and about other issues ] raised herein. After
a few minutes into our conversation, she abruptly ended it after I started talking
about plaintiff's identity,

On March 1, 2017, I called WOODS OVIATT GILMAN, LLP. and asked
receptionist for information about US Bank. No one could find any information
such as name, mailing address or telephone number of Plaintiff in firm's computer
system.

Another staff member directed me to call Wells Fargo at 800-416-1472. No one at
this number was able to help me and worker there directed me to call Wells Fargo
at 866-234-8271, No one at that number would identify Plaintiff and give me any
contact information.

Based on the foregoing, I aver that U.S. BANK NATIONAL ASSOCIATION.
AS TRUSTEE FOR BANC OF AMERICA FUNDING CORPORATION
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006F does not
exist, and therefore demand its articles of organization or formation together with
information from the federal territory or state under which it registered.

144. Thereafter I wrote:
“NOTICE: Victoria Munian, Esq. you must rebut this affidavit point for point
and/or should contact your licensed attorney for advice on how to report this case
to your professional liability insurance carrier”
145. Once again, WOODS brazenly refused to provide evidence of authority from USB16 in

violation of CPLR §322(a). At this point, I pierced contrived, willful ignorance of crimes

committed by attorney Munian and demonstrated on the record that she committed perjury

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 35 of 124 PagelD #: 66

because she failed to rebut my affidavit point for point. Now, she was/is judicially estopped to
change her testimony.

146. Upon information and belief, Victoria Munian, Esq. after above notice to her, quit
working at WOODS and moved to Georgia to save her attorney license.

147. Fact, | have not seen any and therefore aver that there is no documentary evidence in this
case that shows existence of any employee from US BANK as trustee.

148. This makes its motion defective and nullity. Alleged Plaintiff's attorneys deceitfully use
so-called ‘witness affidavit’ from alleged servicer, Wells Fargo, to cover up this defect.

149. WOODS OVIATT GILMAN, LLP does it on purpose to avoid identifying interloper who
hired them. As attorneys’ from said firm allegedly awarded status of Super Lawyers, they
definitely know that attorney’s affirmation is an opinion or argument before the court and must
rely on facts averred by their client, USB16. As such, I objected to this defective motion and
demanded sworn supporting affidavit from qualifying employee of US BANK. Without this
affidavit, | cannot be compelled to argue fraud with fiction as fiction is dead and I cannot
impeach it in front of jury. | can cross-examine attorneys from WOODS OVIATT GILMAN,
LLP who are deceitfully attempting to act as fact witnesses in violation of “advocate — witness“
tule of New York Rules of Professional Conduct, but that would still create a Theater of
Absurdity since | know already their perjurious, hearsay answers.

150. In addition to this obvious fraud upon the court by officers of the court from WOODS
OVIATT GILMAN, LLP, no attorney from the firm or employee from alleged servicer has any
firsthand knowledge as to what allegedly happened in 2005 and thereafter.

151. In addition, none of the people involved dares to say that in 2005 and/or thereafter they

were custodians of the documents they allegedly reviewed, I bet that most of them if not all did

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 36 of 124 PagelD #: 67

not even work as attorneys or servicer’s employees from 2005. As such, any certification from
attorney’s office, affirmation or affidavit under penalty of perjury, or exhibit they are pushing
into the court’s record ts inadmissible hearsay, and even worse ~ fabrication from Wells Fargo
given to them. Given the fact that attorneys from WOODS continued acting as criminals, 1 had
no choice but to file for bankruptcy.

CONCLUSION OF STATE LITIGATION
152. All attorneys involved in state litigation in concert failed and refused to rebut my
averments. They failed to produce admissible evidence and refused to identify alleged creditor
thereby committed attorney’s misconduct and violated New York §487 of Judiciary law.
Bankruptcy court litigation
153. On June 6, 2019, chapter 13 petition was filed on my behalf in this court.
154. Onor about August 15, 2019, U.S. Bank National Association, as Trustee for Banc of
America Funding Corporation Mortgage Pass-Through Certificates, Series 2006-F (“ US Bank”)
represented by WOODS OVIATT GILMAN, LLP, filed proof of claim.
155. On October 28, 2019, chapter 13 case was converted into Chapter [1 case.
156. WOODS OVIATT GILMAN, LLP submitted power of attorney attached to proof of
claim stating that U.S. Bank hired Wells Fargo Bank, N.A. as servicing agent for U.S, Bank
(“Wells Fargo”) to file proof of claim on its behalf as agent of principal with rights to litigate in
bankruptcy court and conduct foreclosure of debtor’s property.
157. lin my Chapter 11 petition listed US Bank’s debt as disputed, contingent, unliquidated
and this Court did not make any determination on these issues.
158. On March 17, 2020, Brittany J. Maxon (“Maxon”) from WOODS OVIATT GILMAN,

LLP, on behalf of Wells Fargo filed a motion for relief from the automatic stay in connection

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 37 of 124 PagelD #: 68

with the property located at 4221 Atlantic Avenue, Brooklyn, NY 11224 (the “Stay Relief
Motion”).

159. On April 27, 2020, Maxon filed a letter requesting an adjournment of the hearing for the
Stay Reltef Motion on consent of the parties to May 22, 2020.

160. On April 29, 2020 Court adjourned the hearing of the Stay Relief Motion to May 22,
2020, based on the alleged consent of the parties.

161. On May 18, 2020, 1 filed a letter-motion objecting to adjournment order and stated that 1
never discussed with Maxon her request for my consent to adjournment to May 22, 2020 hearing
date, and therefore adjournment was fraudulently scheduled without my knowledge and consent.
In addition, I requested adjournment from May 22, 2022 to the longest possible date in the future
due to COVID-19 lockdown of New York City and my technical problems with computer
equipment.

162, On May 19, 2020, the 1 filed a Cross motion to Strike and Dismiss with Prejudice the
proof of claim filed by Wells Fargo, which was scheduled to be heard on May 22, 2020 (the
“Motion to Strike”).

163, In my Motion to Strike | notified the court and WOODS that the motion lacks supporting
exhibits and incomplete due to my technical problems with computer equipment failure.

164. On May 21, 2020, Wells Fargo filed Amended Proof of Claim with amended power of
attorney attached.

165. Attorney Fugate deliberately attached to POC incomplete limited power of attorney
(“POA”), Exhibit L.

166. Attomey Fugate, therefore, Anew that at the time of filing POC attached copy of POA is

incomplete, misleading the court and void as evidence of authority to appear in this court

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 38 of 124 PagelD #: 6

because at the beginning of copy of POA says, “The trusts identified on Schedule A (the
“Trusts”)...”” However, no Schedule A attached to this copy of POA. Accordingly, attorney
Fugate Anowingly failed to prove identity of creditor and her authority to appear in this court;
knowingly misled the court and filed POC without proof of authority. As such, POC is
unauthorized filing and unauthorized practice of law. I have dealt with unauthorized filings by
attorneys involved since 2009 and will show detailed evidence below.

167, Onthe top of everything, POA was acknowledged and notarized in Massachusetts. |
understand that “we are not in Kansas anymore,” but at least we have to be in Ohio or in
Minnesota where corporate headquarters of USB19 located.

168. In March of 2020, on numerous occasions I contacted Aleksandra K. Fugate, Esq.,
Brittany J. Maxon, Esq. and others from WOODS by email and politely asked whether Fugate
inadvertently failed to attach a copy of Exhibit A to POA. I received no answer.

169, Accordingly, I demanded an explanation and proof whether the people that signed POA
reside in Massachusetts, whether notary is employee of USB19 and who from Minnesota or Ohio
headquarters authorized them to appoint WF in Massachusetts to conduct foreclosure in New
York. This whole thing is fishy and a Shell Game by slay of hand.

170. Now, the court should notice, that WOODS judicially admited that in order for them to
file any claim against my property in court, the firm needed the power of attorney from lawful
owner and holder of original note and mortgage. According to WOODS they obtained POA only
in 2018, see Exhibit L. Accordingly, Alleged creditor did not authorize WOODS to do the state
foreclosure action in 2016 and I am confident that no evidence to the contrary existed because

WOODS refused to produce POA at that time to me. Talking about Estoppels by action.

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 39 of 124 PagelD #: 70

171. I predicted that there will be “change of characters” on this charade POC and new
attorney with contrived ignorance of the crimes committed would come up with “dog ate my
homework” excuse or explanation. Alternatively, WOODS brazenly will go silent. Regardless,
they knowingly failed to prove their authority to file POC. 1 will prove Anow/edge in historical
factual sequence below.

172, I will show the court that no matter how involved foreclosure mills named alleged
creditor at different times by different names these attorneys knew that the real, lawful claimant
or creditor did not exist. I will prove Anow/edge of this nonexistence by Contrived Ignorance of
crimes committed, contempt of court and deliberate violation of my due process rights.

If a party seeking relief lacks standing, the trial court does not have jurisdiction to grant
the requested relief

173. Widely used GA WRIGHT, MILLER & KANE, FEDERAL PRACTICE AND
PROCEDURE: CIVIL 2d § 1541 (1990) states that Federal requirement is that actions be
prosecuted in the name of the real party interest. In this case, “US Bank as trustee,” admittedly
an agent of the principal, beneficiary, real party in interest — the note owner and holder, trust —
Banc of America Funding Corporation, which is not joined here. There is a reason why opposing
attorneys failed to do that.

174. | aver that current, alleged “creditor” has no standing in this case due to numerous
reasons, which I will show in detail below, but the main one is — FT DOES NOT EXIST by law
or by fact in this court. Accordingly, what attorneys are doing is stealing my property by false
pretences,

175. 1 will show that all ALLEGATIONS about note, mortgage, implied securitization,
assignment, trustee and trust turned out to be charade, scam from 2005 or 2009, through which I

was harmed and suffered greatly.

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 40 of 124 PagelD #: 71

176. PLEASE TAKE NOTICE THAT DUE TO MY DISABILITY
AND COVID-19 CONSTRAINTS, ! AM UNABLE TO FINISH THIS |
AFFIDAVIT ON TIME. THEREFORE, ! WILL SUPPLEMENT THIS |
AFFIDAVIT OR AMEND IT SHORTLY. THEREFORE, DO NOT
MAKE EARLY REPLY.

Dated: Brooklyn, New York ....
July 14, 2020 ———

Michael Krichevsky, DIP
4221 Atlantic Ave
Brooklyn, New York 11224
(718) 687-2300

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 41 of 124 PagelD #: 72

EXHIBIT 1

 

 

 

 
 

Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 2Ge@L-02345RRAMS DOGNTEnt Filesiledy To7Ab/2 Gn teeegeUSZ1OfZlP oRatyalD 4: 73

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:
ORDER

MICHAEL KRICHEVSKY
CASE #: 1-19-4351 6-ess

Debtor. CHAPTER 11

 

ORDER PURSUANT TO 11 U.S.C. § 362(D) TERMINATING THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. §362(a)

Upon the motion dated March 16, 2020 of Wells Fargo Bank, N.A. as servicing agent for
U.S. Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage
Pass-Through Certificates, Series 2006-F ("Secured Creditor") for an order pursuant to section
362(d) of title 11 of the United States Code ("Bankruptcy Code") vacating the automatic stay to
allow the Secured Creditor enforcement of its rights in and remedies in and to 4221 Atlantic
Avenue, Brooklyn, NY 11224 (the "Property"). This Court, having considered the evidence
presented and the arguments of the parties and with good cause appearing therefor, it is hereby

ORDERED that the automatic stay is hereby Hfted-and-veeated modified to permit
Secured Creditor and the Debtor to fereclosets—morteace—on pursue their rights under

applicable law, including their claims and defenses, with respect to the property located at 4221

Atlantic Avenue, Brooklyn, NY 11224 anditis further,

 

    

Dated: Brooklyn, New York Elizabeth S. Stong_)
June 16, 2020 United States Bankruptcy Judge

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 43 of 124 PagelD #: 74

EXHIBIT A

 

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 44 of 124 PagelD #: 75
4

P.O, Box 23159
San Diego, CA 92193-3159

IMPORTANT INFORMATION
ENCLOSED
(141) 9b9 O04. 8994 7824 4

Order Number: 0002396-01
Reference Number: 100400

   

WEUE: B/202
CHentiBD: Woods000438 Fi

Michael Krichevsky
4221 Atlantic Ave
Brooklyn, NY 11224

ie GenericAddressinsert.doc Rev. 12/19/2018

a pa

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 45 of 124 PagelD #: 7

EXHIBIT B

RSF

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 46 of 124 PagelD #: 7

 

STATE OF NEW YORK
SUPREME COURT: COUNTY OF KINGS
naee > 4
US BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-F .
3476 Stateview Boulevard
Fort Mill, SC 29715
Plaintiff,
VS. COMPLAINT
MICHAEL KRICHEVSKY, CAPITAL RESOURCES INDEX NO.:
CORPORATION, NATIONAL CITY BANK, NEW t af
YORK CITY ENVIRONMENTAL CONTROL BOARD, MORTGAGED PREMISES:
NEW YORK CITY PARKING VIOLATIONS 422] ATLANTIC AVENUE
BUREAU, NEW YORK CITY TRANSIT BROOKLYN, NY 11224
ADJUDICATION BUREAU,
SBL #:
JOHN DOE (Said name being fictitious, BLOCK 7026, LOF 53
it being the intention of Plaintiff te

designate any and all cccupants of
premises being foreclosed herein, and
any partics, corporations or entities,
ifany, having or claiming an interest
or lien upon the mortgaged premises.)

Defendant(s).

 

 

 

x

The Plaintiff by its attomeys, Steven J. Baum, P.C., for its complaint against the Defendant(s) alleges
upon information and belief as follows:

AS AND FOR A FIRST CAUSE OF ACTION:

FIRST: Plaintiff is a national banking asscciation duly organized and existing under and by virtue of the
laws of the United States of America and having its principal place of business in Cincinnati, OH, and the owner
and holder of a note and mortgage being foreclosed.

SECOND: On or about the 14th day of December, 2005, MICHAEL KRICHEVSKY duly executed and
dclivered an adjustable rate note whereby MICHAEL KRICHEVSKY Promised to pay the sum of $747,600.00
with interest on the unpaid balance of the debt.

THIRD: That os security for the payment of said note MICHAEL KRICHEVSKY duly executed and
delivered a mortgage in the amount of $747,600.00 which mortgage was recorded as follows and mortgage tax
paid thereon;

Recording Date: December 21, 2005
Instrument Number: 2005000701375
County (or City Register of): Kings

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

J
Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 47 of 124 PagelD #: 78

The mortgage was subsequently assigned to US BANK NATIONAL ASSOCIATION, AS TRUSTEE
FOR MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-F by assignment dated the 25” day of
August, 2009 and sent for recording in the Office of the Clerk of Kings County,

FOURTH: The mortgaged premises are commonly known as 4221 ATLANTIC AVENUE,
BROOKLYN, NY 11224 and more fully described in "Schedule A" attached to this complaint. The tax map
designation is known as all or part of SBL; Block 7026, Lot 53.

FIFTH: That the Defendant(s) MICHAEL KRICHEVSKY so named, has/have failed to comply with the
conditions of the mortgage and note by faiting to pay principal and interest and/or taxes, assessments, water Tates,
insurance premiums, escrow and/or other charges thal came due and payable on the ist day of May, 2009 as more
fully set forth below. Accordingly, Plaintiff clects to call duc the entire ammount secured by the mortgage,

SIXTH: There is now due and owing on said mortgage the following amounts:

Principal balance: $746,256.13

Interest Rate: 6.5%

Date interest acerues from: April 1, 2009
Escrow balance: $160.68

Late charges: $323.36

Inspection fees: $15,00

Together with monies advanced for taxes, insurance, mointenance of premises and the costs, allowances
and reasonable attomey's fees if permitted by the mortgage. The interest rate stated above may change in
accordance with the adjustable rate feature of the note or Joan agreement.

SEVENTH: in order to protect its security interest the Plaintiff or its agent has paid or may be compelled
{o pay during the pendency of this action, taxes, assessrnents, water fates, insurance premiums and other charges
affecting the mortgaged premises. Plaintiff requests that any sums it or its agent has paid, together with interest,
be included in the sum otherwise due as provided for and secured by the mortgage.

EIGHTH: Upon information and belief all the defendants herein have or claim to have some interest in or
lien upon said mortgaged premises or some part thereof which interest or lien, if any, has accrued subsequent to
the lien of Plaintiff's mortgage, or has been paid or equitably subordinated to Plaintiffs mortgage, or has been
duly subordinated thereto. The reason for naming said defendants is set forth in “Schedule B" that is atlached to
this complaint.

 

NINTH: The reason for naming any governmental agency or instrumentalities of the Federal, State or
local government (however designated), is sel forth in "Schedule C” that is attached to this complaint.

TENTH: Upon information and belief the defendant(s) "John Doe" are occupants of the premises being
foreclosed, or may be any persons, corporations or entities who claim, or may claim, a lien or other interest
against the premises.

. ELEVENTH: If applicable, the mortgage originated in compliance with Banking Law Sections 595-a and
8-1 or 6-m and the Plaintiff has complied with all of the provisions of Section 595-a of the Banking law and any
tules and regulations promulgated thereunder, Section-6-1 and 6-tn of the Banking Law, and Section 1304 of the
Real Property Actions and Proceedings Law. .

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 48 of 124 PagelD #: "

- o. - - . i

|

survey of the premises would show; covenants, restrictions, easements and public utility agreements of record, if
any; building and zoning ordinances and possible violations of the same: any rights of tenants or persons in
possession of the premises: any equity of redemption of the United States of America to redeem the premises
within 120 days; prior morgages and fiens, if any. If the mortgage secures more than one parcel, Plaintiff
requests the judgment of foreclosure provide for the sale of the parcels in a particular order to the extent necessary
to satisfy the indebtedness. ‘

 

THIRTEENTH: There are no other actions or pending proceedings at law to collect or enforce ihe note
and mortgage.

AS AND FOR A SECOND CAUSE OF ACTION,
PLAINTIFF HEREIN ALLEGES:

 

FOURTEENTH: Plaintiff repeats and re-alleges the allegations contained in Paragraphs "FIRST"
through "THIRTEENTH", as though fully set forth herein.

in o¢ lien upon said mortgaged premises or some part thereof which interest or lien, if any, has acerued subsequent
to the dien of Plaintifé's mortgage, or has been paid or equitably subrogated to Plaintiff's mortgage, or has been
duly subordinated thereto. The reason for naming said defendants is set forth in Schedule “B and/or C" that js
attached to this complaint.

SIXTEENTH: It appears from the public records that Defendant CAPITAL RESOURCES
CORPORATION holds a lien which is adverse to the Plaintiff's interest and which remains open of record as
follows: ‘

Recording date: May 28, 1986
Book/Page: 1818/323
(County off(City Register of): Kings

Said mortgage was assigned by an Assignment of Mortgage recorded the 28" day of May, 1986 in Book
1818 at Page 332.

SEVENTEENTH: ‘The interest of Plaintiff in the property is set forth in paragraph "FIRST", above,

 

 

EIGHTEENTH: Upon information and belief, all of the defendants are known, and none of them are
infants, mentally retarded, mentally il! or alcoho) abusers.

TWENTIETH: The tien(s) of Defendant CAPITAL RESOURCES CORPORATION appears to be prior
and adverse to the mortgage being foreclosed and is subject to be dectared invalid and extinguished pursuant to
Article 15 of the Real Property Actions and Proceedings Law,

 

TWENTY-FIRST: Plaintiff hereby requests that the Judgment of Foreclosure state the foltowing: '

 

5
Case 1-Ly-45910-€SS DOC Y2-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 49 of 124 PagelD #: ab
|

ORDERED, ADJUDGED AND DECREED, that the lien(s) which appear(s) to be prior and adverse to

ihe mortgage being foreclosed, namely the lien of Defendant(s) CAPITAL RESOURCES CORPORATION,
is/are hereby declared invalid and extinguished pursuant to RPAPL Article 15; and it is further

ORDERED, ADJUDGED AND DECREED, that Defendant CAPITAL RESOURCES
CORPORATION and all persons or entities claiming by, through or under them, be and are hereby forever barred
and foreclosed of and from all right, claim, lien, inte

rest or equity of redemption in and to said mortgaged
premises; and it is further

|

|

ORDERED, ADJUDGED AND DECREED, that the record be reformed to reflect that the lien of |

Defendant CAPITAL RESOURCES CORPORATION is invalid anc extinguished; and it is further |

AS AND FOR A THIRD CAUSE OF ACTION,
PLAINTIFF HEREIN ALLEGES:

TWENTY-SECOND: Plaintiff repeats and re-alleges the allegations contained in Paragraphs "FIRST" |
through "TWENTY-FIRST", as though fully set forth herein, |

TWENTY-THIRD : That the recorded mortgage, that is the subject of this action, accurately references |
the address of the property encumbered by the mortgage as: 4221 Atlantic Avenue, Brooklyn, New York.

TWENTY-FOURTH: That the legal description contained in deed dated December 14, 2005 and recorded |

on December 21, 2005 in City Register File No. (CRFN) 2005000701374 {attached hereto as Schedule A-1),
accurately describes said property.

TWENTY-FIFTH: That the mortgage recorded December 21, 2005 in City Register File No. (CRFN) |
2005000701375 did not have a legal description affixed thereto and the description contained in decd recorded on

December 21, 2005 in City Register File No. (CREN) 2005000701374 should be substituted to reflect the intent
of the parties.

TWENTY-SIXTH: Plaintiff hereby requests reformation of the said mortgage recorded December 21,

2005 in City Register File No. (CRFN) 2005000701375 by Order of this Court as contained in a clause in the
Judgment of Foreclosure stating the following:

ORDERED, that the legal description in the mortgage recorded December 21, 2005 in City
Register File No. (CRFN) 2005000701375 is hereby reformed so that the property description reads as follows:

i parce i ildi i hereon erecled, situate, lying and
cerfai feceor | of land, with the buildings and improvements t A ;
Sra ean ASC TS County of Kings, Cityand State of New Yori, knownand designated on a
“Map of Section A Norton Point” made by Pont and Beach surveyors, 1894 and filed in the Office of cate Hey
County, April 20, 1894, #351-352-353 in Block#7 of sald mapand deseribed with reference to the private road,
down on said map as follows:

 

BEGINNING ata point on the Northerly line of Adantic Avenue on said map, 160 feet Westerly from the intersection
of said Northerly line with the Westerly side of Beach 42nd Street;

RUNNING THENCE Westerly along the Nonherly line of Atlantic Avenueasitcurvesto the Westerly line of lot351
on said map;

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 50 of 124 PagelD #: 8

THENCE Northerly along the Westerly linc oflot 35) (whichlineiscnaradiusof' the concentrit curves of Atlantic and
Surf Avenues); 100 feet to the middle line of block between Atlantic and Surf Avenues;

THENCE Easterly along the middle line of the black as it curves, 60 feet tothe Westerly lineoftot354 on said map;

THENCE Southerly at sight anglesto Ailantic Avenucand along tha Westerly line of said lot #354, 100 feet to the point
or place of BEGINNING.

WHEREFORE, PLAINTIFF DEMANDS JUDGMENT:

I. Adjudging and decreeing the amounts due the Plaintiff for principal, interest, costs, late charges,
expenses of sale, allowances and disbursements, reasonable attorney's fees if provided for in the
mortgage and any monies advanced and paid which are secured by the mortgage.

2. That the defendants and all persons claiming by, through or under them and every other person or
entity whose right, tile, conveyance or encumbrance is Subsequent to or subsequently recorded,
or whose lien is being challenged by being a defendant in this action, be barred and foreclosed of
and from all right, claim, lien, interest or equity of redemption in and to said mortgaged premises.

3, That the said mortgaged premises, or such part thereof as may be necessary to raise the amounts
due as aforesaid, be decreed to be sald according to law subject to the provisions of paragraph
"TWELFTH" of this complaint.

4, That out of the monies arising from the sale thereof, the Plaintiff may be paid the amounts due on
said note and mortgage, plus those items referenced in paragraph |, above, togcthcr with any
sums expended as aforesaid, with interest as allowed by law upon any advances from the dates of
the respective payments, so far as the amount of such money property applicable thercto will pay

the same.
5. That either or any of the parties to this action may become a purchaser upon such sale.
6, That this court, if requested, forthwith appoint a receiver of the rents and profits of said prernises

with the usual powers and dutics.

7. That the defendants referred to in paragraph "FIFTH" of this complaint and any original or
subsequent obligors so named in this action, may be adjudged to pay any deficiency that may
remain after applying all of said monies so applicable thereto, unless the debt has been listed and
discharged in a bankruptcy petition, or unless the Plaintiff is unable to produce a copy of the note,
in which case no deficiency judgment will be sought.

8. In the event Plaintiff possesses any other liens against the premises, they shall not be merged with
the same. PlaintifT specifically reserves its right to share in any surplus monies arising from the
sale of the subject premiscs by virtue of ils position as a judgment or other lien creditor,
excluding the mortgage being foreclosed herein,

9. That Defendant CAPITAL RESOURCES CORPORATION'S interest in the mortgaged premises,
and all persons or entities claiming by, through or under them, be declared invalid and
extinguished, and that Defendant CAPITAL RESOURCES CORPORATION and all persons or
entities claiming by, through or under them, be barred and foreclosed of and from all right, claim,
lien, interest or equity or redemption in and to said mortgaged premises and that the plaintiff be
granted reformation of the record to reflect said lien being extinguished.

10. Awarding the relief requested in the SECOND cause of action stated in this complaint.

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 51 of 124 PagelD #: ap

Il. Awarding the relief requested in the THIRD cause of acti in thi i
er On stated in this complaint.
12, That the Plaintiff may have such other and further relief as may be just, jcliable and proper,

Michael J.Wrona, Esq.

Steven J. Baum, P.C.

Attomeys for Plaintiff

220 Northpointe Parkway Suite G
Amherst, NY 14228

Tel: 716-204-2400

The law firm of Steven J. Baum, P.C. and the attomeys whom it employs are debt collectors who are attempting
to collect a debt. Any information obtained by them will be used for that purpose,

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 52 of 124 PagelD #: 83 | /

|
; 7
| |
i
:
i
:
4
Fn
pot
I:
ij

 

 

 

 

EXHIBIT C

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 53 of 124 PagelD #: 84

* a7

 

ASSIGNMENT OF MORTGAGE

County af KINGS, State of New York

Assiznor: Mortgage Electronic Registration Systems, {re as nominee for Fairmont Fueding, Lid. 1s successors und
assigns, 3300 SW 34th Ave. Suite U1, Ocala, FL 3-H74

Assigned: WS Bank National Association, as Trustee for Mortgage Pass-Through Certificates, Series 2006-F, [8 East 3th
St. St Paul, MN $5101

Original Lender: Mortgage Electronic Registration Systems, Inc. as nominee for Fairmont Funding, Lid. its successors
and assigns

 

Mortvage nade by MICHAEL KRICHEYSK Y, dated Gre f4th day of December, 2003 ii the amouat of Seven hundred and
farty seven fhousand six huadred doltars ($747,601.00) and interes. recorded on the 21st day of December, 2005 in che
Office of the Clerk of the County of RINGS ar Cortificate/Docket Nomber 2005000701378,

This sald mortgage has aot been otherwise assigned.

Property Address: 472] ATLANTIC AVENUE, BROOKLYN. NY [1224
SBL # Black 7026 Lot 43

Know that AU Men By These Present in considendian of the sim ef One and No/]00ch Dollars and other ood valuable
consideration, paid i the abave Named assignor. the receipt and sufficiency of woied is hereby acknowledged the Said Assignor
heraby ossizns ante Uw above named Assignee the said Mortgave. and the full benefis of all the powers and of’ al! the covenants
and Provisions therein contained, and the said Assignor hereby grams and conveys unto the said Assignee. the Assizoor’s
beneticlal interest under the Mortage.

TO HAVE AND TO HOLD the said Moarnwage, and aiso the sald property unio the said Assignee fhrever. subject 10 the cerms
contained In said Mongage.

THIS Assiunment is not subject to the cequicement af Section 275 af she Real Propery Law because if ip within the secondan,
morgage murket.

IN WITNESS IWHEREOF, the Assignor hag cuused these presents ta be stuned by ils duly quthoriged aliicer this 23th daw uf
Aus. 2009,

IN PRESENCE OF

Mortgage Electronic Repistration Systems, Lac. us
nominee fur Fairmont Funding, Lid., its successors
and assigns

Elpiniki M. Bechakas

Agsistan! Secrelary sad Vice President
State of New York
County ofirie se:
On the 25ta das of August. la tie year 2004 before me, Ire undersigned. ¢ notary public in and for said state, personaly
appeared Elpiniki M, Bechakas, persanadly known to me or proved to me on the basis of satisfactory evidence ta be the
individual(s) whose pamets) is (are) subscribed yu the within instrument and acknewledged to me that he-shethey executed
the same in histhertheir capacizs(ies}. and that bs his‘hertheir signature(s} on the instrument, the individwal{s} or the person
upon behall cf whivk the indivichial(s) acted. executed the instrument.

~,

 

go op

| ile Fe
SEAL Pilar Processing, LLC

220 Norhpointe Pkwy., Suite B

Notipy Pubtic ~

Jeonetie Shetga Amherst, NY 14228
Notery Public Slate of New York Le “Id 349
Qualified in Niagara County / Zoe 3H

ty Comm«ission Expires July 27, pes

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 54 of 124 PagelD #: i

 

Member Name: Ore ID:

 

MERSCORP Holdings Integrator:

In what state(s) will this assignment be used?

 

 

Assessment of compliance with the MERS® System requirements:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Review Item VES , Ho - does
complies | not comply
1_ | The assignment contains a MIN (or the location for the MIN is evident).
2 | The assignment contains the SIS Number (888-679-6377 or 888-679-MERS).
3 (If the assignment contains an address for MERS) The address for MERS is P.O. Box 2026,
Flint, MI 48501-2026.
4 } MERS’s name is spelled out as “Mortgage Electronic Registration Systems, Inc.”
5 MERS is referred to as mortgagee (if S! is a mortgage), beneficiary (if SI is a deed of trust), or
grantee (if Si is a security deed}.
6 If MERS is referred to as a nominee, the language “its successors and assigns” appears after
the named lender,
7 MERS is not referred to as any of the following: servicer, fender, investor, beneficial owner,
note owner, trustee, or financial institution.
3 The assignment does not contain note transfer language (e.g. “together with the |
note/indebtedness”). |
9 | The assignment does not contain an effective date differing from the date of execution.
10 | The assignment does not use the word “sells” to describe the action being taken by MERS.
11 The assignment does not refer to the interest being assigned by MERS as the “beneficial
interest.”
12 The assignment is prepared for signature by an Assistant Secretary, Assistant Vice President
or Vice President of MERS.

 

 

 

*\f assignment is for use in Indiana, Pennsylvania, New York or Mississippi, replace number 3 with:

 

YES - Ng - does

it Review Item complies | not comply

 

The address for MERS is 1901 E. Voorhees St., Suite C, Danville, iL 61834; P.O. Box 2026, Flint,
MI 48501-2026.

 

 

 

 

 

*If the assignment is for use in Washington, Oregon or Montana, replace number 5 with:

 

YES - NO - does

# Review Item complies | not comply

 

MERS is not referred to as benefictary, but is instead referred to as nominee of the beneficiary
and beneficiary's successors and assigns.

 

 

 

 

 

Additional Comments by integrator:

 

 

 

 

DISCLAIMER: MERSCORP Holdings, ine, and Mortgage Electronic Registration Systems, inc. make no representations, covenants or warranties
regarding the legal enforceability or effect of the document(s} to which this review pertains. This is solely a review for compliance with the |
requirements of the MERS® System, which are found in the MERS® System Rules of Membership and MERS® System Procedures Manual. The results of
this review notwithstanding, each MERS® System member is responsible for ensuring that its documents comply with the MERS® System requifements

|

|

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 55 of 124 PagelD #: 8
4RA2020 MERS® ServicerID - Results

   

/ ServiceriD |

 

1 record matched your search:

MIN: 1002948-0001201848-3 Note Date: 12/14/2005 MIN Status: Inactive

Servicer: Wells Farqo Home Mortgage a Division_of Wells
Fargo Bank NA

Minneapolis, MN

 

Phone: (651) 605-3711

If you are a borrower on this loan, you can click here to enter additional information and |
display the Investor name.

 

Return to Search

For more information about Mortgage Electronic Registration Systems, Inc, (MERS) please go to wwwmersinc.org,

Copyright-s 2020 by MESSCCHP Holdings, Inc.

 

hitos:/waw.mers-servicerid.org/sis/commonres.its Wt

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 56 of 124 PagelD #: 8

EXHIBIT D

|

a

 

 

 

 

 
eo

Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 57 of 124 PagelD #: ad |

.

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF KINGS
US BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR INDEX NO. 25477/2009
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-F, :
3476 Stateview Boulevard NOTICE OF MOTION TO
Fort Mill, SC 29715 DISMISS AND FOR
Plaintiffs, SANCTIONS
-against- Justice Bert Bunyan
MICHAEL KRICHEVSKY, CAPITAL RESOURCES ‘ Oral argument is not
CORPORATION, NATIONAL CITY BANK, et all, requested ; |
Defendant.
COUNSELORS: :

 

PLEASE TAKE NOTICE, that upon the annexed affidavit of MICHAEL KRICHEVSEKY, Pro Se,
affirmed to the day of January, 2010, an upon all the pleadings and proceedings heretofore had herein,
the undersigned will move before this Court at an JAS Part 8, room 438, at the Courthouse located at 360
Adams Street, Brooklyn, New York onthe = day of , 2010 at 9:30 am. in the forenoon of

that day or as soon thereafter as counsel can be heard:

For an order pursuant to CPLR 3211(a), dismissing the complaint herein on the grounds that: Plain Hitt

has no legal capacity to sue, it fails to state a cause of action and complaint was not properly served; and
for such other and further relief as to this Court may seem just and proper.
The above-entitled action is foreclosure. This action is not on the trial calendar.
TAKE FURTHER NOTICE that, pursuant to Section 2214(b) of the Civil Practice Law and Rules

all answering papers, if any, shall be served at least seven (7) days before the return date of this motion.

Dated: Brooklyn, New York
January 25, 2010 iA]
:Wiy
Michael Krichevsky, Pro Se
4221 Atlantic Ave -
Brooklyn, New York 11224

(718) 687-2300

    

 

STEVEN J. BAUM, P.C.
Attomeys for Plaintiff

220 Northpointe Parkway, Suite G
Buffalo, New York 14228

 

—
Case 1-Ly-45910-€SS DOC Y2Z-0 Filed lifise/eQ Entered 11/15/20 Lfiloi4e

; |
Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 58 of 124 PagelD #: 89

SUPREME COURT OF THE STATE OF NEW YORE
COUNTY OF KINGS

 

US BANE. NATIONAL ASSOCIATION, AS TRUSTEE FOR INDEX NO. 25477/2009
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-F,
Plaintiffs, AFFIDAVIT IN SUPPORT
-against- ‘ OF MOTION TO DISMISS
. . AND FOR SANCTIONS
MICHAEL KRICHEVSEKY, CAPITAL RESOURCES
CORPORATION, NATIONAL CITY BANK, et all,
Defendant.

 

STATE OF NEW YORE ss:
COUNTY OF KINGS

MICHAEL KRICHEVSKY, Pro Se, by special appearance affirmatively deposes and says:

 

1. I make this affidavit in support of this motion to dismiss the plaintiffs' complaint.
2. This is foreclosure action.

3. The Court lacks personal jurisdiction over the Defendant due to Plaintiff's failure to serve process in)
accordance with Section 308 of the Civil Practice Law and Rules. Plaintiff did not send debt validation °
letter, did not comply with requirements of Paragraphs 1303 and 1304 of RPAPL. Plaintiff's affidavits of
service (Exhibit A) constitute SEWER SERVICE. The address of 89 Fairview Avenue, New York, New
York is not single-family house without an apartment number as it misleadingly appears from affidavit,
but apartment building where Defendant (a) did not reside as claimed by process server Robert
Winckelmann; and (b) there is no John Krichevsky 3 in Defendants family either. This proves the process |
server did not go to this Jocation and made up facts in this affidavit. If copy of the complaint really mailed
at this address — it would be undeliverable. The second Affidavit by Jeffry Conocchioli fails to state that | |
at the time of service at the address of 4221 Atlantic Ave there was renovation going on and he must hav ve
seen it. There was no defendant’s dwelling where he lived with the door where pleadings could be
attached. That, again, proves that process server did not go to that location. Plamtiff knew from .
Defendant’ conversations with the servicer that there is renovation going on. On the other hand, servicer !
knew where Defendant worked. What a better place to serve defendant than place of abode? Ali of the |
above makes me think that Plaintuif went out ofits way in order to perform SEWER SERVICE and tried|

to obtain a default judgment. Accordingly, defendant demands sanctions for frivolous lawsuit pursuant td

 
ba

_ Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 59 of 124 PagelD #: 90 ;

Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Plaintiff for commencing and maintaining this frivolous action and awarding costs, disbursements and

attomeys' fees.

ca)

4, The Plaintiffs complaint is so vague and ambiguous that | can not reasonably be required to prepar
responsive pleadings because the complaint fails to attach any document to identify who or what” US
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-F” is; nor can 1 determine from the Plaintiff's complaint wpon what

facts the Plaintiff is claiming to be the real party in interest with legal capacity to pursue this foreclosure

action on a promissory note which is required by the New York State Law. Plaintiff in Complaint (Exhd bit

B) does not affirmatively state when it became the owner of mortgage and note. Nor plaintiff

affirmatively states that it is the owner and holder of the mortgage and note, Plaintiff does not state whom

I delivered the mortgage and note and who assigned my instruments to them. No assignment, mortgage or

note attached to the complaint either.

5. According to UCC § 3-301 a “person entitled to enforce” the promissory note, if negotiable, is
Immited to:

(1) The holder of the instrament;

(2) A nonholder in possession of the instrument who has the rights of a holder; or

(3) A person not in possession of the instrument who is entitled to enforce the instrument pursuant to
section 3-309 or section 3-41 8(d).

6. ‘The Pleintff’s complaint fails to contain proved and sufficient facts to establish who the Plaintiff is or
the Plaintiffs relationship to the Defendant. Due to the foregoing, the complaint should be dismissed ih

its entirety for lack of legal capacity to sue and failure to state a cause of action.

 

 

WHEREFORE, it is respectfully requested that this motion be granted in its entirety, or as an altemative
to order the plaintiff (a) comply with RPAPL to make its complaint more definite and certain in the

particulars identified hereinabove, for an award of attomey's fees and for such other and further relief as to

Interest of Justice and this Court seems just and proper, including the costs of this motion. |
x |

|

MICHAEL KRICHEVSKY, Pro Se |

Swormi to before me this
____ day of January 2010

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 60 of 124 PagelD #: 91

 

 

 

EXHIBIT E

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 61 of 124 PagelD #: 92

Michael Krichevsky |
4221 Atlantic Ave , . :
Brooklyn, NY¥ 11224

WELLS FARGO HOME MORTGAGE
3476 Stateview Blvd
Fort Mill, SC 29715

RE: Loan Number ending in 3295
Property: 4221 Atlantic Ave
Brooklyn NY 11224

September 27,2011

CERTIFIEDMAILRRR 7O/O 1370 O0OO3 [66Y L694

| RESPA QUALIFIED WRITTEN REQUEST, TILA REQUEST, ANSWER & COMPLAINT,
DISPUTE OF DEBT, VALIDATION OF DEBT LETTER & NOTICE OF NON-
ABANDONMENT

 

This letter is a “qualified written request” in compliance with, and under, the Real Estate .

Settlement Procedures Act, 12 U.S.C. Section 2605(e} and Regulation X at 24 C.F.R. 3500

and The Gramm Leach Bliley Act

 

 

Dear Mr. Bockenstedt:

Lam answering to your September 7, 2011 letter (copy enclosed), objecting to yourcompany’ oragent’
notice that my property vacant (copy enclosed), and to complain about the accounting and servicing of this
mortgage. First of all, your offer to modify my mortgage sounds like an insult of my intelligence as my
numerous requests and actual applications for modification were ignored since 2008, Further, ! request _
clarification of various sales, transfers, fanding sources, legal and beneficial ownership, charges, credits, |
debits, transactions, reversals, actions, payments, analyses and records related to the servicing of this
account from its origination to the present date.

i

Itis my understanding that your company may have engaged in one or more predatory servicing or lending

and servicing practices, As a consumer, | am extremely coneerned that predatory servicing and/or :
predatory “lender” practices, may have affected me, personally.

Jam troubled that potential fraudulent and deceptive practices by unscrupulous mortgage brokers; sales,
aud transfers of mortgage servicing rights; deceptive and fraudulent servicing practices to enhance balance
sheets; deceptive, abusive and fraudulent accounting; undisclosed insurance and hedging tricks (paid for
with my money) and practices may have also negatively affected my credit rating, mortgage account
and/or the debt or payments that I made, or may be allegedly obligated to make. I am aware that my
alleged debt was/might have been paid many times over. And finally, ] am very concerned that after a
thorough review ofall papers concerning this mortgage, | have found absolutely no evidence that I actually
received a loan. The pleadings th that] got from your lawyers unambiguously asserted that I did receive a
loan.

 

In light of the above, ! hereby demand that you provide me with the following four categories of
documentation:

oe

 

 
|

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 62 of 124 PagelD #: 93

+

Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

of.

57.

58.

59,

60.

61.

63.

64.

65,

66,

67.
68.
69.

70.

_ A“yes or no” question: is your company, the servicers of this mortgage account, the holder in

rc

Ina spreadsheet form, or in letter form ina columnar forrnat, please detail each and every
credit on this account, and the date such credit was posted to this account, as well as the date

any credit was received.

Jn a spreadsheet form, or in letterform ina columnar format, please detail each debit on this
account, aud the date debit was posted to this account, as well as the date any debit was

received.

For each debit or credit listed, please provide the definition for each corresponding transaction
code you utilize,

For each transaction code, please provide us with the master transaction .code list used by you
or previous servicers.
MORTGAGE & ASSIGNMENTS

Ayes or no” question: has each sale, transfer or assignment of this mortgage, monetary
instrument, deed of trust or any other instrument I executed to secure this debt, been recorded
in the county property records in the county and state in which my property is located from the
inception of this account to the present date?

lf not, why?

due course and beneficial owner of this mortgage, monetary instrument, and/or deed of trust?

 

A“yes or no” question: have any sales, transfers, or assignments of this mortgage, monetary
instrument, deed of trust, or any other instrument | executed to secure this debt been recorded
in any electronic fashion such as MERS or other interual or external recording system from the
inception of this account to the present date?

If yes, please detail for me the names of each seller, purchaser, assignor, assignee, or any holde}
in dué course to any right or obligation of the note, mortgage, deed or security instrument that!
was executed, securing the obligation on this account that was not recorded in the county

records where my property is located, whether they be mortgage servicing rights or the
beneficial interest in the principal and interest payments.

 

ATTORNEY FEES. For purposes of my questions below dealing with atterney fees, please
consider the terms “attorney fees” and “legal fees” synonymously.

A“yes or no” question: have attorney fees ever been assessed to this account from the inceptio:
of this account to the present date?

If yes, please detail each separate assessment, charge and collection of attorney fees to this

account from the inception of this account to the present date, and the date of such assessment

to this account |
|

A"yes or no” question: have attorney fees ever been charged to this account from the inceptior
of this account to the present date?

lf yas, please detai] each separate charge of attorney fees to this account irom the inception of
this account to the present date and the date of such charge to this account,

A"yes or no” question: have attorney fees ever been collected from this account from the
inception of this account to the present date?

If yes, please detail each separate collection of attorney fees from this account from the
inception of this account to the present date and the date of such collection from this account.

 

 

 

 
My

 

Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

: |
Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 63 of 124 PagelD #: 94

£ a

+

7A

71. Please provide the name and address of each attorney or law firm that has been paid any fees|q q
expenses related to this account from the inception of this account to the present date.

72, Please identify the provision, paragraph, section or sentence of any note, mortgage, deed of
trust or any agreement] signed, authorizing the assessment, charge or collection of attorney

fees. 1
73. Please detail each separate attorney fee assessed to this account and for which corresponding
payment period or month such fee was assessed from the inception of this account to present
date.

 

74. Please detajl each separate attorney fee collected from this account and for which
corresponding payment period or month such fee was cojlected from the inception of this
account to present date.

Vl

75. Please detai] any adjustinents in attorney fees assessed and on what date such atjustment.wa
made and the reasons for such adjustment,

76, Please detail any adjustments in attorney fees collected and on what date such adjustment we
rade and the reasons for such adjustment.

4
tb

77. A“yes orno” question: has interest been charged on any attorney fee assessed or charged to
this account?

=

78, Ayes or no” question: is interest allowed to be assessed or charged on attorney fees chargedlor

assessed to this account?

 

75, How much in total attorney fees have been assessed to this account from the inception of this
account until present date?

80. How much in total attorney fees have been coilected on this account from the inception of this
account until present date?

81. How much in total attorney fees have been charged to this account from the inception of this
account until present date?

82. Please provide copies of all invoices and detailed billing statements from any Jaw firm or
attorney that has billed such fees that been assessed or collected from this account.

 

SUSPENSE/UNAPPLIED ACCOUNTS, For purposes of this section, please treat the term
“suspense account” and “unapplied account’ synonymously, ;

 

83. A “yes or no" questior: has there been any suspense or unapplied account transactions on this
account from the inception of this account until present date?

84. If yes, please explain the reason for each and every suspense transaction that occurred on this
account. Ifno, skip the questions in this section dealing with suspense and unapplied acco unts

85, In a spreadsheet, or in letter form in a colummar format, please detail each suspense or
unapplied transaction, both debits and credits that occurred on this account from the inception
of this account until present date.

 

LATE FEES. For purposes of my questions below dealing with late fees, please consider the
terms “late fees” and “Jate charges” to be ons in the same.

|
86. A“yes or no” question: have you reported the collection of late fees on this account as interest
in any statement to me or to the IRS?

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 64 of 124 PagelD #: 98

-t

a +

87. A‘yes or no” question: have any previous servicers or sub-servicers of this mortgage reported
the collection of late fees on this account as interest in any statement to me or to the IRS? |

88. A“yes or no” question: do you consider the payment of late fees as liquidated damages to you .
for not receiving payment on tim é?

89, Ayes or no” question: are late fees considered interest?
90. Please detail what expenses and damages you incurred for any late payment I made.

91, A“yes or no” question: were any of these expenses or damages charged or assessed to this
account in any other way?

92, If yes, please describe what expenses or charges were charged or assessed to this account.
93. Please describe what expenses you or others undertook due to any late payment i made.
94, Please describe what damages you or others sustained due to any late payment] made.

95, Please identify the provision, paragraph, section, or sentence of the note, mortgage, deed of
trust, or agreement] signed that authorized the assessment or collection of late fees,

96, Please detai] each separate late fee assessed to this account, and for which corresponding
payment period or month such late fee was assessed, from the inception of this account to
present date,

97, Please detail each separate late fee collected from this account, and for which corresponding
payment period or month such late fee was collected, from the inception of this account to
present date, _

 

98. Please detail any adjustments in late fees assessed, and on what date such adjustment was
made, and the reasons for such adjustment.

99, A“yes or no” question: has interest heen charged on any late fee assessed or charged to this
account?

100. Ayes or no” question: is interest allowed to he assessed or charged on late fees charged or
assessed to this account?

401. Ayes or no” question: have any late charges been assessed to this account?

102. If yes, how much in total late charges have been assessed to this account from the inception
of this account until present date?

 

103. Please cite the exact months or payment dates you, or other previous servicers of this
account, claim any late payments have been made from the inception of this account to the
present date,

 

104. A"yes orno” question: have late charges been collected on this account from the inception
of this account until present date?

 

105. If yes, how much in total late charges have been collected on this account from the inception
of this account until present date?

PROPERTY INSPECTIONS. For purposes of this section, “property inspection’ and “inspection
fae” refer to any inspections of the property at the above address,

 

106, Ayes or no’ ' question: have ‘any property inspections been conducted on this property £ fromm
the inception of this account tuntil the present date?

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2. Filed 07/15/20 Page 65 of 124 PagelD #: 9

74

t . i .
107. If your answer is no, you can skip the rest of these questions in this section concerning
property inspections.

108.  Ifyes, please provide the date of each property inspection conducted on the property thatlis
the secured interest for this mortgage, deed or note.

109: Please provide the price charged for each property inspection.

110, Please provide the date of each property inspection,

111. Please provide the name & address of each company and/or person who conducted each
property inspection on the property.

112. Please explain why property inspections were conducted,

113, Please explain how property inspections are beneficial to the grantor/trustor.

i314. Please explain how properly inspections are protective of the property,

115. Please explain your policy on property inspections,

116. A“yesorno” question: da you consider the payment of inspection fees as a cost of
collection? :

117. Ifyes, why?
118. A“yes orno” question: do you use property inspections to collect debts?

119. Have you used any portion of the property inspection process on this property to collecta
debt, payment or obligation?
120. Ifyes, please answer when and why?
|
121. Please cite the provision, paragraph, section or sentence of the note, mortgage, deed of
trust, or any agreement that.authorized the assessment or collection of property inspection ~

fees,

122. Ayes or no" question: have you labeled as a “misc. advance” in any record or document
that actually refers to a property inspection?

123. [f yes, why?

124, Ayes orno” question: have you labeled as a legal fee or attorney fee in any record or
document that was actually a property inspection?

125. If yes, why?

126, Please detail each separate inspection fee assessed to this account and for which _
corresponding payment period or month such fee was assessed from. the inception of this’
account to present date.

127, Please detail each separate inspection fee collected from this account and for which
corresponding payment period or month such fee was collected from the inception of this
account to present date.

128. Please detajj and list for me in writing any adjustments in inspection fees assessed and on
. . what date such adjustment was made and the reasons for such adjustment.

129. Please detail and list for me in writing any adjustments in inspection fees collected and on
what date such adjustment was made and the reasons for such adjustment.

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 66 of 124 PagelD #: 97, .
i

& % 4 | *

130. Ayes orno” question: has interest been charged on any inspection fees assessed or
- charged to this account? ~
131. lf yes, when did these charges occur and how much was charged?

132, A“yes or no” question: is interest allowed to be assessed or charged on inspection fees
charged or assessed to this account?

133. How much in total inspection fees have been assessed to this account from the inception of
this account until present date?

134, How muchin total inspection fees have been collected on this account from the inception of
this account until present date?

135. Please forward to me copies of all propenty inspectlons made on my property in this
mortgage account file.”

436. A “yes orno” question: has any fee charged or assessed for property inspections been
placed into escrow account? :
BPO FEES

137, A"“yes orno” question: have any BPOs (Broker Price Opinions) been conducted on the
property?

138.  If-yes, please provide the date of each BPO conducted on the property, which is the secured
interest for this mortgage, deed or note.

139.  Ifyes, please tell us who conducted each BPO.

140, Please provide the price of each BPO.

141. Please explain why BPOs were conducted on the property.

142. Please expiain how BPOs are beneficial to the homeowner.

143. Please explain how BPOs are protective ofthe property.

144; Please explain your policy on BPOs.

145. A “yes or no” question: have any BPO fees been assessed to this account?
146. If yes, how much in total BPO fees have been assessed to this account?
147. A “yes orno” question: have any BPO fees been charged ta this account?
148. If yes, how much in total BPO fees have been charged te this account?

149. Please cite the specific clause, paragraph and sentence in the note, mortgage or deed of
. trust, or any agreement, that allows you to assess, charge, or coliect a BPO fee from the
homeowner.

150. Please provide copies of all BPO reports that have been done on the property.

 

151. A“yes or no” question: has any fee, charged or assessed for A BPO, been placed into escrow?

FORCED-PLACED INSURANCE

tah

152, Ayes orno” question: have you placed or ordered any forced-placed insurance policies ay
the property’.

 

 

 

 
Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 67 of 124 PagelD #: 98

i

Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

153. A“yesorno” question: have you insured this property against payment default by borrowe

with a policy such as PMI or any other type of insurance?

154, A “yes or no” question: have you hedged this property against payment default by borrowe:

or other party with some “exotic policy or procedure”, which I will call “policy” for a lack of
better word to simplify my questions? '

155, Ayes or no” question: have you declared, reported and/or filed a claim with any entity
stating that this property is in default?

156.  Ifyes, provide the date each policy was ordered or placed on the property, or default was |

reported and to who, that is the secured interest for this mortgage ar note,
457. What was the price of each policy? ;
158. Who was the a gent for each policy? .
1459. Why was each policy placed on the property?
160. Explain how these policies are beneficial to the homeowner.
161. Explain how these policies are protective of the property,
162. Explain your policy on forced-placed insurance.

163. A “yes arno” question: have any forced-placed insurance fees been assessed to this
mortgage or escrow account?

164. If yes, how much in total forced-placed policy fees have been assessed to this account?

165. - A “yes orno” question: have any forced-placed insurance fees been charged to this
mortgage or escrow account? ,

x

|

166, If yes, how much (dollar amount) in total fForced-placed insurance fees have been charged to’ '

this mortgage or escrow account?

167. Please cite, specifically, what clause, paragraph, and sentence in the note and mortgage, or

any agreement that allows you to assess, charge, or collect forced-placed insurance fees or
payments.

168. Do you have any relationship with the agent or agency that placed any policies on the
property? If yes, please describe.

169. Ayes orno” question: do you have any relationship with the carrier that issued any
policies on the property? if yes, please describe.

170. A“yes orno” question: has the agency or carrier you used to place a forced-placed
insurance policy on the property provided you any service, computer system, discount on
policies, commissions, rebates, or any form of consideration? if yes, please describe.

171. =A “ves or no” question: do you maintain a blanket insurance policy to protect your
properties when customer policies have expired?

172. Please send copies.of all forced-placed insurance policies that have been ordered on the
property.

SERVICING RELATED QUESTIONS.

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

 

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 68 of 124 PagelD #: 99

173. For eachof the following questions listed below, please provide me with a detailed
explanation In writing that answers each question. In addition, [need the following answers to
questions concerning the servicing of this mortgage account from its inception to the present || -
date. Accordingly, can you please provide me, in writing, the answers Co the questions listed

below:

174. Ayes or no” question: did the originator or previous servicers of this account have any
financing agreements or contracts with your company or an affiliate of your company?

175. A“yes or no” question: did the originator of this account or previous servicers of this
account, have a warehouse account agreement or contract with your company?

176. Ayes orno” question: did the originator af this accaunt, or previous servicers of this
account, receive any compensation, fee, commission, payment, rebate or other financial
consideration from your company or any affiliate of your company for handling, précessing,
originating, or administering this loan?

 

177.  Ifyes, please describe and itemize each and every form of compensation, fee, commission,

‘payment, rebate, or other financial consideration paid to the originator of this account by your
company or any affiliate.

|

 

478. Please identify where the orlginals of this entire account file are currently located and ho
they are belng stored, kept, and protected?

179, Whatis the exact location of the original signed monetary instrument, or mortgage? Please
describe its physica) location and anyone holding this note as a custodian or trustee, if
applicable.

 

180. Whatis the exact location of the original signed mortgage and note? Please describe its

physical location and anyone holding this note as a custodian or trustee if applicable.

|
181 Ayes arno” question: since the inception of this loan, has there.been any assignment of th
monetary instrument/asset to any other party?

‘tr

 

182. If yes, identify the names & addresses of each individual, par nk, trust or entity thatha
' received such assignment.

183. A "yes or no” question: since the i inception of this loan, has there been any assignment ‘of the
mortgage and/or note, to any other party?

184. ifyes, please identify the names & addresses of each individual, party, bank, tr ust or entity
that has received such assignment,

 

185. A "yes or no” question; since the inception of this loan, has there been any sale or
assignment of servicing rights to this mortgage account to any other party?

186. Ifyes, please identify the names & addresses of each and every individual, party, bank, trust
or entity that has received such assignment or sale.

 

187, Ayes orno” question: since the inception of this loan, have any sub-servicers serviced any, -
portion of this mertgage loan?

188. lf yes, please identify the names and addresses of each and every individual, party, bank,
trust or entity that has sub-serviced this mortgage loan.

 

189. A“yesorno” questio n: has this mortgage account been made a part of any mortgage pool
_ Since the inception of this loan?

 

 
 

Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

|
Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 69 of 124 PagelD #: 100.

4 . , t. . 4

190. Ifyes, please identify for me each and every account mortgage pool that this mortgage has.
been a part of from the inception of this account to the present date.

191, Has each assignment of my asset/monetary instrument been recorded in the county land
records where the property associated with this mortgage account Is located?

192. Ayes or no” question: has there been any electronic assignment of this mortgage with
' MERS (Mortgage Electronic Registration System) or any other computer mortgage registry
_ service or computer program?

193.  Ifyes, please identify the name and address of each individual, entity, party, bank, trust or
organization or servicers that has been assigned the mortgage servicing rights to this accountas
well as the beneficial interest to the payments of principal and interest on this loan.

194. Ayes orno” question: have there been any investors (as defined In your industry) who
have participated in any mortgage-backed security, collateral mortgage obligation, or other
mortgage security instrument that this mortgage account has ever been a part of from the
inception of this mortgage to the present date?

195. If yes, please identify the name and address of each and every individual, entity,
organization and/or trust.

196. Please identify the parties to all sales contracts, servicing agreements, assignments,
allonges, transfers, indemnification agreements, recourse agreements and any agreement
related to this account fron) its inception to the current date written above, and include their

- mailing addrasses. ,

 

197, Please provide copies of all sales contracts, servicing agreements, assignments, allonges,
transfers, indemnification agreements, recourse agreements, and any agreement related to thi
. account from its inception to the current date. ,

oe

198. Hownruch was paid by you for this individual mortgage account?

199. ifpartofa mortgage pool, what was the principal balance used by you to determine
payment-for this individual mortgage loan?

200.- If part ofa mortgage pool, of the principal balance above, what was the percentage paid by
"you used to deterniine the purchase price of this individual mortgage loan?

201. Who ald you issue a check or payment to for this mortgage loan?

202. Please provide me copies with the front and back of the canceled check.

s

Please provide the requested documents and a detailed answer to each of the above-stated questions,
within the required lawful time frame. Upon receipt of the documents and answers, an exam and audit will ..
be conducted that may lead to further document requests,

Copies of this qualified written request, validation of debt, RESPA/TILA and request for accounting and
legal records, dispute of debt letter will be sent to the FTC, HUD, Thrift Supervision, all relevant state‘and
federal regulators; and other.consumer advocates.

Default Provision(s) under this QUALIFIED WRITTEN RESPA REQUEST, WELLS FARGO’s or any agents, |.
transfers, or assigns' omissions of, or agreement by their silence.of this RESPA REQUEST, via certified
rebuttal, of all points, questions, & requests herein, denotes agreement and consent to those points, and the
’ premise of those questions & requests. The potential consequences of this ars several and include, but are
not limited by, an immediate termination/removal of all right, tite, and interests (liens) in Michael

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 70 of 124 PagelD #: 101
c  * ‘ *

Krichevd ky’'s property or collateral connected to Michael Krichevsky account. Under such conditions,
WELLS FARGO waives all immunities and defenses in claims and or violations agreed to,in this RESPA
- REQUEST, inchiding, but not limited by, all of the following:

v Michael Krichevsky’s right, by breach of fiduciary responsibility and fraud and misrepresentation,
to execute a revocation and rescinding of power of attorney and/or other appointment WELLS
FARGO may have, or may have had, in connection with my account, and any property and/or reall
estate connected with my account.

¥ Michael Krichevsky’s right to have any certificated or uncertificated security re-registered solely in
Michael Krichevsky's name.

v Michael Krichevsky’s right of collection, via WELLS FARGO’s liability insurance and/or bond,

v Michael Krichevsky’s entitlement in filing and executing any instruments, as power of attorney far,
and by, WELLS FARGO, including, but not limited by, a new certificated security, or any security
agreement perfected by filing a UCC Financing Statement with the Secretary of State in the State
where the WELLS FARGQ is located.

v Michael Krichevsky’s right to damages, because of WELLS FARGO’s wrongful registration, breach of
intermediary responsibility with regard to Michael Krichevsky’s asset, by WELLS FARGO issuing to
Michael Krichevsky a certified check for the original value of Michael Krich evsig's monetary
instrument,

v Michael Krichevsky’s right to have his account completely set off because of WELLS FARGO’s
wroneful registration, breach of intermediary responsibility with regard to Michael Krichevsky’ s,
monetary instrument/asset, by WELLS FARGO sending confirmation of set off of wrongful liability
of Michael Krichevsky and issuing a certified check for the difference between the original value af
Michael Krichevsky’s monetary instrument/asset and what Michael Krichevsky mistakenly sent ta
WELLS FARGO as payment for such wrongful liability.

 

WELLS FARGO or any transfers, agents, or assigns who offer a rebuttal of this RESPA QUALIFIED WRITTE]
REQUEST, TILA REQUEST, ANSWER & COMPLAINT, DISPUTE OF DEBT & VALIDATION OF DEBT LETTER,
must do so in the manner of this “RESPA REQUEST", in accordance with, and in compliance with, current:
statutes and/or laws by signing in the capacity ofa fully Wable man or woman being responsible and liable
under penalty of perjury, while offering direct testimony with the official capacity as an appointed agent for

_ WELLS FARGO in accordance with WELLS FARGO’s Articles of. Incorporation and By Laws, duly signed by B
current and duly sworn under oath director(s) of such corporation/holding corporation /national
association, Any direct rebuttal with certified true and complete accompanying proof, must be posted to
the below-provided “notary acceptor” address within sixty business days, Ifand when no verified rebuttal
of this "RESPA REQUEST” is made ina timely manner, a “Certificate of Non-Response” serves as WELLS

_ FARGO's judgment and consent/agreement with all claims and/or violations herein-stated in the default

* provisions or any other law,

=

Power of Attorney: Jfand when WELLS FARGO fails by not rebutting to any part of this "RESPA REQUEST"
WELLS FARGO agrees with the granting unto Michael Krichevsky’s unlimited Power of Attorney and full
authorization in signing or endorsing WELLS FARGO’s name upon any instruments in satisfaction of the
obligation(s) of this RESPA REQUEST/Agreement or any agreement arising from this agreement. Pre-
emption of, or to, any Bankruptcy proceeding shall not discharge any obligation(s} of this agreement,
Consent and agreement with this Power of Attorney by WELLS FARGO, it walves all claims against Micha

 

 

 

 

ee

 
mu.

 

‘ Sincerely,

‘Michael Krichevsky

" FOR INDEPENDENT CONFIRMATION OF RECEIPT OF YOUR RESPONSES, PLEASE MAIL ANY

Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 71 of 124 PagelD #: 102

ve 4

Krichevsky, and/or defenses and remains in effect until satisfaction of all obligation(s) by WELLS FARGO
has been satisfied.

 

RESPONSE TO THE FOLLOWING NOTARY ACCEPTOR ADDRESS AND NOTIFY ME THAT REPLY

WAS MAILED TO:

SERVICE CENTER.
3177.Coney Island Ave.
Brooklyn NY 11235

NOTICE

“Non Abandonment of Property”

1, Michael Krichevsky, on this date, September 27, 2011, do hereby give “Notice” that the private
property outlined above has not nor will be abandoned. Just because sameone from WELLS FARGO

HOME MORTGAGE did not [ike the appearance of it and posted a notice on my fence that this property

consideréd abandoned, it does not mean that it is. The undersigned objects and. will not abandon it

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

fi

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 72 of 124 PagelD #: 10
“e 4 Jos

through any simulation of a legal process as under color of law. Undersigned informs of his

’ Constitutional and Common Law Right to defend his property from any adverse possession or trespass

 

 
   

chael Knchevsicy

STATE OF NEW YORK}
—— 1 SSi
COUNTY OF KINGS }

 

GL .
_ On the of / day of September, 2011 before me, personally appeared Michael
Krichevsky, personally known to me or has proved to be the person stated above through appropriate
identification, who executed the foregoing instrument,

| Ice ASHER
kee hor. NOTARY PUBLIC, State of New York

Alo. OtAS6962200-

 

' NOTARY PUBLIC . Qualified in Kings County.
_ My Commission Expires: Commission Expires July 30,2015 ° -
cc:
Federal Trade Commission Office of RESPA and Interstate Land Sales
600 Pennsylvania Avenue NW Office of Housing, Room 9146
Washington, DC 20580 Department of Housing and (jrban Development
45] Seventh Street SW .
Office of Housing Enterprise Oversight (OFHEO) Washington, DC 20410

. 1700 G Street NW, Fourth Floor
Washington, DC 20552

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 73 of 124 PagelD #: 104

 

 

 

 

 

 

 

 

 

 

 

 

 

+
Tr
0
rc
a Foctags |S 42,88 |
Foy ,
mn Cerifas Foo Fes * |Top
ry Si — — ‘
Flewm Reeclnt Fae . - ue
5 {Endorsement Reeelrod} $2.30 # }
Cl Maaticted Delivery Fea el oo rary
{Es auorsercent Fi Required} 20,00 . Oy My
2 = ma
me ae
OB Total Pastaga & Fees | § $2.03... a BOY
ra 7 th
Sentra
g Ww Fis FkeG © HYOwB apaiGs iE
[Sider Api Not” a
OD jerroserna 3974 § PATEVIEM ALUO
Git; Stale, GPF —
Coat ia emeeiaie

 

 

ee en

 

 

 

  
   

comp TS ™ ara
4. Signature

 

atin EP ES

rT, 2, and 3. ‘Also complete

  
 

C Agent
Ci Addressee

cake Uh? rife sd Namo) |G, Date of Delivery ,
AMER erie

 
   

dename and adcress on the reverse
ative can return the card to you.
Biepeis card to tha back of the maitoles
‘or on tha front if space permits.

 

      
  

 

t
D. Is va Al Mforent from item iT § Yes
i YES, enter dativery address below: = [1] No
i otk
. eet 3 a Pes 4}

: Ve i “

 

 

1. Article Addrassed ‘to:

WELLS FARGO
Ooms Moh? GAGE

SEC STATEVIEW Kivo.
Foret neds, S@ 2a 7S

wae

 

4

A
5,

NL é
3. Service Typa ~ age
Ghcertified Mail =O Express | Mail

 

 

(C Registered M1 Return Receipt far Merchandise
Ol inswed Mai =6O1G.0.D.
4. Restricted Delivery? (Ext Fae) To] Yes

 

 

 

2. Adielo Number
(Transfer from service fabs}

fOLO L870 OOOF bbb 1494

_ PS Form 3811, February 2004 Doinestle Return Aecaipt 102595-02-M41530

 

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 74 of 124 PagelD #: 10

on

 

EXHIBIT F

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

NYSBD GARRIF BUNS BA RRM Document 2 Filed 07/15/20 Page 75 of 124 PagelD #: 496. 1 of 38

Sted Mew Vous faoltie Oyen

Weekly Bulletin
March 16, 2007

  
 
 
 
 
   
 
  
 
  

SECTION i

This section records the receipt of applications and notices to the Banking Department.
Applications and notices received by the Foreign and Wholesale Banks, Community and:
Regional Banks and Licensed Financial Services Divisions are listed in order of date of receipt;
apptications and notices received by the Mortgage Banking Division are listed at the end of
Section | by type of application or notice. THE WEEKLY BULLETIN CONSTITUTES THE ONLY
WRITTEN NOTIFICATION OF THESE SUBMISSIONS THAT WILL BE ISSUED BY THE
BANKING DEPARTMENT. Any comment on, or objection to, any item contained in this Weekly
Bulletin should be presented to the Banking Department within 10 calendar days of the date of
this butletin, unless a different time period is specified in the item. More specifically, such
comments or objections, including any that concern CRA-related applications, should be either
(a) delivered by mail or in person to The Secretary of the New York State Banking Board, One
State Street, New York, New York 10004-1417 before the stated deadline or (b) transmitted by e-
mail to BBSecretary@banking.state.ny,us. To view only those current and pending Section |
applications and notices which are CRA-related, please click here.

SECTION 4]

This section records actions taken by the Superintendent of Banks and/or the Banking Board,
and other information conceming the activities of the Banking Department. Actions relating to
institutions Supervised by the Foreign and Wholesale Banks, Community and Regional Banks
and Licensed Financia! Services Divisions are listed in order of date of action; actions relating to
institutions supervised by the Mortgage Banking Divisicn are listed at the end of Section:II by
type of action taken.

SECTION Ill

This section provides notification of the filing by federally-charlered institutions of applications for
new branches to be located in New York received from Mr. Fred D. Finke, Deputy Coniptroiler,
Northeastern District, 1144 Avenue of the Americas, Suite 3900, New York, NY 10036 and
Ms. Karen M. Cervera, Corporate Activities, Office of Thrift Supervision, 16 Exchange
Place, 18th Floor, Jersey City, NJ 07302, Any comment or objection in relation to any:
application in Section If should be communicated immediately to the supervisor of the institution
involved, with a copy furnished to this office. This section is provided as a counlesy to New York
State-requlated banking institutions; additional information relating to federally-chariered:
institutions is available in ihe Office of the Comptroller of the Currency's Weekly Bulletin or its
Web site: http://www.occ,treas.gov/ and via the Office of Thrift Supervision’s Web site at:
http:/iwww,ots treas.gov.

GENERAL INFORMATION

Each item in the Weekly Bulletin is identified by a two-letter code indicating the type of institution
and a three-letter code indicating the Banking Department Division which has supervisory
responsibility for the institution. The following is a list of the codes and their meanings:

Institution Codes

BK = Bank FB = Foreign Branch

TR = Trust Company FR = Foreign Representative Office
PB = Private Banker PR = Premium Finance Agency

SD = Safe Deposit Company SF = Sales Finance Agency

HC = Hoiding Company LL = Licensed Lender

SB = Savings Bank TM = Transmitter of Money

MK = Merchant Bank BP = Budgei Planner

SL = Savings and Loan Association CC = Check Casher

CU = Credit Union MB = Mortgage Banker

IC = Investment Company BR = Mongage Broker

mhtmi: file://I \FORCLOSURE\FAIRMONTANYSBD Weekly Bulletin 3-16-07 mht 5/15/2012

 

 

 

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

NYSBD Qasel} BOHeHOHIGSRRM Document 2 Filed 07/15/20 Page 76 of 124 PagelD #pagd 10 of 38

1110 South Avenue, Suite 100, Staten Island, NY 10314
Effective Date: March 06, 2007

March 14, 2007 (BR-MBD) |
Full Service Branch |
Empire Equity Group, Inc. D/B/A 1st Metropolitan Mortgage

30 Riveredge Road, 2nd Floor, Tenafly, NJ 07670 :
Effective Date: March 12, 2007 |

March 14, 2007 (BR-MBD)
Full Service Branch

NRF Funding Corp.
500 Merrick Road, Rockville Centre, NY 11570
Effective Date: March 07, 2007

 

License to engage in the business of a Mortgage Banker Branch surrendered:

March 13, 2007 (MB-MBD)

Full Service Branch

SMC Mortgage Company In Lieu of Tue Name Sunset Mortgage Company, LP
1725 Sheepshead Bay Road, Brooklyn, NY 11235

Effective Date: December 25, 2006

    
    

   

‘
rch 14, 2007 (MB-MBD)
Full Service Branch
Fairmont Funding, LTD.
2919 Avenue K, Brooklyn, NY 11210
Effective Date: March 07, 2007

  

 

 
 
 

 
    
 
    
 
 

 

March 14, 2007 (MB-MBD)
Full Service Branch
Fairmont Funding, LTD.
421 Route 59, Store #7, Monsey, NY 10952
fective Date: March 07, 2007

 
 

  
   
    
 
  

 

March 14, 2007 (MB-MBD)
Full Service Branch
Fairmont Funding, LTD.
3200 Chestnut Street, Oneonta, NY 13820
Effective Date: March 07, 2007

 
   
   
   
   

 

 

March 14, 2007 (MB-MBD)
Full Service Branch
Fairmont Funding, LTD.
5804 16th Avenue, Brooklyn, NY 11204
Effective Date: March 07, 2007

  

 

March 14, 2007 (MB-MBD)

Full Service Branch

Vertical Lend Inc., DBA Boulder Financial Group Additional DBA(S): Mortgage Warehouse
Lender Lead Solutions LLS Financial

4175 Veterans Memorial Highway, Suite 206, Ronkonkoma, NY 11779
Effective Date: March 12, 2007

 

March 14, 2007 (MB-MBD}
Full Service Branch
Equity One Morigage Company In Lieu of True Name Equity One, Inc, i
1639 Route 10 East, Parsippany, NJ 07054 :
Effective Date: March 12, 2007

March 14, 2007 (MB-MBD)

 

mhtml:file://I\AFORCLOSURE\FAIRMONTINY SBD Weekly Bulletin 3-16-07.mht 5/ Wyo.

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 77 of 124 PagelD #: 108

EXHIBIT G

 

 

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 78 of 124 PagelD #: 109.

a
3” 34

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF KINGS
x

US Bank National Association, as Trustee for Martgage ;
Pass-Through Certificates, Series 2006-F

Plaintiff,
~against- Index No.: 25477/2009

 

AFFIRMATION IN SUPPORT

Michael Krichevsky, Capital Resources Corporation,
National City Bank, New York City Environmental Control
Board, New York City Parking violations Bureau, New
York City Transit Adjudication Bureau,

John Doe (Said name being fictitious, it being the intention
of Plaintiff to designate any and all occupants of premises
being foreclosed herein, and any parties, corporations or
entities, if any, having or claiming an interest or Jien upon
the Mortgaged premises.)

Defendants.
>

 

Settlement Conference Held March 17, 2010, May 19, 2010, June 24, 2010, July 7, 2010,
August 16, 2010, September 22, 2010 and October 28, 2010 defendant failed to appear,
matter released from conference part ;

Ordered permission to proceed with Foreclosure on or about October 28, 2010.

Kent O. Markgraf, an attorney admitted to practice law in the Courts of the State of New
York, hereby affirms the following to be true under the penalty of perjury:

LL ‘ ‘That ] am an associate with the firm of Frenkel, Lambert, Weiss, Weisman &
Gordon, LLP, attorneys for the Plaintiff and am fully familiar with the facts and circumstances |
hereinafter contained and submit this affirmation in support of plaintiff's application to restore
this action to the Court’s calendar; to vacate the Order of the Hon, Lawrence Knipel dated

August 1, 2013; for an Order appointing a referee to compute the total sums due and owing to

plaintiff; for a Default Judgment pursuant to CPLR § 3215; for an Order amending the caption

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 79 of 124 PagelD #:110 |

excising defendants, Capital Resources Corporation and the John Doe defendants; for an Order
amending, nunc pro tunc, plaintiff's name to U.S. Bank National Association, as Trustee for
Banc of America Funding Corporation Mortgage Pass-Through Certificates, Series 2006-F and
amend the caption accordingly for an Order amending the Mortgage, nunc pro tunc, by adding .
the legal description from the deed; and for such other and further relief as to this court may
deem just and proper

2. As evidenced by the Summons and Complaint, copies of which are annexed
hereto as Exhibit ''A", this is an action to foreclose a Mortgage on property located at 4221
Atlantic Avenue Brooklyn, NY 11224. The defendant, Michael Krichevsky, executed a Note on
December 14, 2005 in favor of Fairmont Funding, Ltd As security for the Note, defendant,
Michael Krichevsky, executed a Mortgage in favor of Mortgage Electronic Registration Systems,
Inc., as Nominee for Fairmont Funding, Ltd. to secure payment of the principal sum of
$747,600.00. The Mortgage was recorded on December 21, 2005 in CRFN 2005000701375 in
the Office of the City Register of the City of New York. An assignment was than executed on
August 25, 2009 into US Bank, National Association, by an which was recorded on October 19,
2009 as CREN 2009000339958, which was corrected by a correction assignment recorded
September 17, 2013 in CRFN 2013000380865 . Plaintiff is the holder of the Note and Mortgage
as plaintif has been, and remains, in physical possession of the Note, since prior to the
commencement of this proceeding. A Note and Mortgage may be transferred by either a written
assignment or the physical delivery of the Note prior to commencement of the forcclosure action.
The Mortgage passes with the debt as an inseparable incident. See Flyer v. Sullivan, 284 A.D.

697, 134 NYS2d 521 (1st Dept. 1954); Mortgage Plectronic Registration Sys, Inc, v. Coakley, 41
AD3d 674, 838 NYS2d 622 (2nd Dept. 2007); See also In Re Feinberg, 442 BR 215 (SDNY

i

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 80 of 124 PagelD #: 111

4

.
a 3?

2010). Copies of the Note, Mortgage and assignments are annexed hereto as Exhibit "B".

3. As stated in the affidavit of Anisha N. Sims submitted herewith, prior to the
commencement of this action, a breach letter was sent in accordance with the subject Mortgage.
A. copy of the breach letter is annexed hereto as Exhibit "C". The letter was mailed via first
class mail Service by mail is deemed to be complete upon deposit of such papers in the mail.
Watt v. New York City Transit Authority, 97 A.D.2d 466, 467 N.Y.S.2d 655 (2d Dept 1983).
The notice states the default, the amount needed to cure the default, the time frame by which the
default must be cured, the consequences of defendant’s failure to timely cure the default and
defendant’s right to assert any defenses to a foreclosure proceeding. Thus, the notice fully meets
all the requirements as outlined in paragraphs 15 and 22 of the Mortgage.

4. Pursuant to the affidavit of Anisha N. Sims the 90-day pre-foreclosure notice was
not sent to the borrower because the Complaint was filed before January 14, 2010, and the loan
exceeded Fannie Mae’s conforming loan amount. A copy of Fannie Mae’s Historical
Conventional Limits is annexed hereto as Exhibit “Ty”, Because the Plaintiff was not required to
send a 90-day pre-foreclosure notice in this matter, it did not make any filing regarding said
notice with the superintendent of banks.

5. _ This action was commenced by the filing of the Summons, Complaint and Notice
of Pendency in the Kings County Clerk's Office on October 8, 2009. The Notice of Pendency
contained correctly and fully all of the particulars required by law to be stated and since the filmg
of said Notice of Pendency, the Summons and Complaint have not been amended in any manner.
A copy of the Notice of Pendency is annexed hereto as Exhibit "Ee",

6. All of the defendants were duly served with copies of the Stmmmons and

Complaint and the foreclosure homeowner's notice in accordance with RPAPL §1303. The

 

 

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 81 of 124 PagelD #: 112.

pho 33

Summons contained the language required by RPAPL §1320. Moreover, the foreclosure
homeowner's notice, required by RPAPL §1303, was printed on its own page, in bold 14 point
type with the title of the notice in bold, 20 point type on colored paper. The colored paper was
different than the color of the page upon which the Summons and Complaint were printed.
Copies of the affidavits of service are annexed hereto as Exhibit "F".

7, None of the defendants, except PNC Bank, N.A. successor by merger to National
City Bank, N.A. appeared, answered or made any motion raising any objection to the Complaint
and are in default. Their time to answer or appeat was not extended by Court order or
stipulation. However, they are entitled to notice of this application pursuant to CPLR § 3215 (g).
The defendant, PNC Bank, N.A. successor by merger to National City Bank, N.A., appeared in
this action. The Notice of Appearance is annexed hereto as Exhibit "G".

8. The defendant, Capital Resources Corp., is no longer a necessary party defendant.
Plaintiff is further unaware of any John Doe defendants. Plaintiff respectfully requests that this
action be discontinued as against the defendant, Capital Resources Corp., and the John Doe
defendants and the caption of the action be amended accordingly.

9, A review of the recorded Mortgage annexed hereto as Exhibit B, revealed that
the legal description was not affixed to said document. The legal description contained in the
deed dated December 14, 2005 and recorded December 21, 2005 in CREN 2005000701374
accurately describes the property. Said Deed is attached hereto as Exhibit "H". The deed and
the Mortgage were intended to describe the same property and thus reformation of the Mortgage
is warranted. Therefore, itis respectfully requested that the Mortgage be amended mune pro tunc
to add to the legal description as contained in the subject deed_

10. Plaintiff has complied with the requirements of CPLR §3215(g)(3)() by mailing

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 82 of 124 PagelD #: 113

3? 47 :

the required additional notice to those individual defendants who have defaulted. The original
Affidavit of Additional Mailing is annexed hereto as Exhibit ''I".

11. Settlement conferences were held in this matter on March 17, 2010, May 19,
2010, June 24, 2010, July 7, 2010, August 16, 2010, September 22, 2010 and October 28, 2010
and plaintiff was permitted to proceed with foreclosure, Annexed hereto as Exhibit “J” is the
Judicial Hearing Officer’s Directive, dated October 20, 2010 , releasing this matter from the
foreclosure settlement conference part.

12. On December 30,2011, Frenkel, Lambert, Weiss, Weisman & Gordon, LLP were
substituted as counsel for plaintiff. A copy of the filed Consent to Change Attorneys is annexed
hereto as Exhibit “K”.

13. Due to damage from Hurricane Sandy, this matter was placed on a FEMA hold
from November 28, 2012 until March 18, 2013.

14, This office has filed simultaneously with the Court the required Supplemental

Attommey Affirmation pursuant to the Administrative Order of the Chief Administrative Judge of
the Courts AO/A3 1/11 directing plaintiffs’ counsel in residential Mortgage foreclosure actions
file a supplemental affirmation. A copy is annexed hereto as Exhibit "L.",

15.  Onorabout July 18, 2013, your affirmant’s office received notice ofa status
conference scheduled for August 1, 2013. A copy of the status conference notice is annexed
hereto as Exhibit “M”. |

16.  Uponinformation and belief, at a status conference on August 1, 2013, the Hon.
Lawrence Knipel purported to dismiss this action without prejudice pursuant to CPLR. § 3215(c).

17. Dmeto an inadvertent error, a truncated version of plaintiff's name was used when

the Summons and Complaint was filed. Plaintiff respectfully requests that the plaintiff's name

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 83 of 124 PagelD #: 114

‘!

be amended, nunc pro tunc, to U.S. Bank National Association, as Trustee for Banc of America
Funding Corporation Mortgage Pass-Through Certificates, Series 2006-F and that the caption be |
amended accordingly. Per CPLR § 2001, “at any stage of an action, including filing ofa ... :
Summons and Complaint ... the Court may permit a mistake, omission, defect or irregularity...
to be corrected [or]... ifa substantial right of a party is not prejudiced, the mistake, omission,
defect or irregularity shall be disregarded...”

THE COURT FAILED TO COMPLY WITH REQUIRED
PREDICATES PRIOR TO DISMISSING THIS ACTION

 

18. The appellate Courts have held that a court’s power to dismiss a Complaint sua

sponte is to be used sparingly and only in extraordinary circumstances. US Bank NA v,

 

Emmanuel, 83 AD3d 1047, 921 NYS2d 320 (2d Dept 2011); HSBC Bank USA. NA v. Taher,
104 A.D.3d 815, 962 N-Y.8.2d 301 (2d Dept 2013). :
19. Dismissal of a Complaint for want of prosecution is not warranted where the court
or a party seeking such relief does not make a written demand of plaintiff to resume prosecution.
Doe v. Chenango Valley Centra L School Dist, 92 A.D.3d 1016, 938 N.Y.8.2d 360 (3d Dept
2012). A trial court's order directing plaintiff to file a Note of issue is defective if it does not
provide the requisite statutory notice as required by CPLR 3216(b)}(3). Id.; see also Dergousova
v. Long, 37 A.D.3d 645, 830 N.Y.8.2d 330 (24 Dept 2007); Klevanskaya v. Khanimova, 21
A.D.3d 350, 798 N.Y.S.2d 912 (2d Dept 2005). |
20. CPLR 3216 permits a court to dismiss an action for want of prosecution only after
the court or the defendant has served the plaintiff with a written notice demanding that the

plaintiff resume prosecution of the action and serve and file a Note of issue within 90 days after

receipt of the demand, and also stating that the failure to comply with the demand will serve as

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

. Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 84 of 124 PagelD #: 115

s! x?

Note of issue was jurisdictionally defective, as it was not served by registered or certified mail
and service was not acknowledged, thus resulting in prejudice to a substantial nght of the
plaintiff.”). Jurisdictional defects may not be disregarded by the Court. See Reed v. State of
New York, 147 A.D.2d 767, 537 N.Y.8.2d 350 (6d Dept 1989); Baggett v, State of New York,
124 A.D.2d 969, 508 NY 82d 823 (4th Dept 1986).

23, Your affirmant’s office is not in receipt of a Notice pursuant to CPLR 9216. As
such, in the absence of proof that the Court sent such a notice via registered or certified mail, this
action must be restored 1o the calendar.

24. Furthermore, plaintiff is not in receipt or aware of an Order dismissing this action.

25, Based on the foregoing, it is respectfully submitted that the Plaintiff has
operated in good faith and has not abandoned this action. |

26. No previous application has been made for the relief requested herein.

WHEREFORE, it is respectfully requested

1. An Order to restore the action to the court’s calendar as an active matter; and

2. An Order vacating the dismissal of Hon. Lawerence Knipel dated Augustl, 2013; and

3, An Order, pursuant to RPAPL §1321, appointing a referee to ascertain and compute the
amount due to the plaintiff in this action for principal and interest on the Note and Mortgage used
upon and set forth in the Complaint and for any other expenses plaintiff has or will incur affecting
said premises and that said sums so paid or to be paid be added to the sum otherwise due to the
plaintiff; take proof and to examine the plaintiff or the agent of the plaintiff under oath as to any
payments which have been made if any defendant be deemed an infant or absentee; to ascertain

and compute the amount due to plaintiff in accordance with the Complaint herein and to examine

 

 

 

 
zt

Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

?
27

and report whether Mortgaged premises can be sold in one parcel; and that said referee make
his/her report with all convenient speed; and

4, An Order amending the caption excising defendants, Capital Resources Corporation
and the John Doe defendants; and

5, An Order amending, nunc pro tunc, plaintiff's name to U.S. Bank National
Association, as Trustee for Banc of America Funding Corporation Mortgage Pass-Through
Certificates, Series 2006-F, and amending the caption accordingly; and

6. An Order amending the Mortgage, nunc pro func, by adding the legal description from
the deed; and

7. For the relief demanded in the Complaint; and

8. For such other and further relief as this court may deem just and proper.

Dated: Bay Shore, New York
January 27, 2014

FERAL
Kent O. Markgtat /)

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 85 of 124 PagelD # TT67

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2-0 Filled lifie/eQ Entered t1/is/20 Lfiloli4e

Tt
a at

| —
Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 86 of 124 PagelD #: 117 |

CERTIFICATION BY ATTORNEY

 

Kent O. Markeraf , an attorney duly admitted to practice law before the Courts of the |

State of New York, an associate with the firm of Frenkel, Lambert, Weiss, Weisman é& Gordon,

LLP, attorneys for the Plaintiff herein, pursuant to Uniform Rule Section 130-1.1-a, states as
follows:

1. [hereby certify, under the penalty of perjury and as an officer of the Court, that, to
the best of my knowledge, information and belief, formed after an inquiry reasonable under the
circumstances, the presentation of the within paper or the contentions therein are not frivolous:as
defined in subsection (c) of section 130-1.1, including that the substance of the factual statements
therein are not false.

Dated: Bay Shore, New York
January 27, 2014

Ap Pgh

Kent O. Markeraf (//

Frenkel, Lambert, Weiss, Weisman & Gordon, LLP
Attomeys for Plaintiff

20 West Main Street

Bay Shore, New York 11706

(631) 969-3100

Our File No.: 01-051186-F00

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 87 of 124 PagelD #: 118

EXHIBIT H

 

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1 20- ‘Cv-02343- RRM Document 2 Filed 07/15/20. Page 88 of 124 PagelD #110

re sete dee shimareene teenie t a wnieae

sf a7

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BEINGS

US Bank National Association, as Trustee for Mortgage Pass-

Through Certificates, Series 2006-F , AFFIDAVIT OF -
MERIT AND
Plaintif£, AMOUNTS DUE AND
OWING
-against-

; Index No.: 25477/09
Michael Krichevsky, Capital Resources Corporation, National
City Bank, New York City Environmental Control Board, New
York City Parking Violations Bureau, New York City Transit
Adjudication Bureau,

Defendants.

Mortgaged Premises: 4221 Atlantic Avenue Brooklyn, NY 11224
Block and Lot information numbers: 7026 53

STATE OF North Carolina )

COUNTY OF Mecklenburg ) S8.:

Anisha N. Sims, being duly swom, deposes and says:

1. I am Vice President Loan Documentation of Wells Fargo Bank, N.A., the servicer for the
Plaintiff .and as such am authorized to execute this affidavit and to make the
representations contained herein.

2. I have access to the business records relating to the loan at issue herein, which are
* maintained in the course of regularly conducted business activities. I make this affidavit
based upon my review of the facts contained in those records.

3, U.S. Bank National Association. as Trustee for Banc of America Funding Corporation
Mortgage Pass-Through Certificates, Series 2006-F is in possession of the Promissory
Note. The Promissory Note is duly indorsed to U.S. Bank National Association, as
Trustee for Banc of America Funding Corporation Mortgage Pass-Through Certificates,
Series 2006-F.

QOI-NY-V8

 

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1: 20- “cv 02343-R RRM Document 2 Filed O7/1S/20- Page Bo of 124 PagelD # 120"

at at

4. There is in fact a default under the terms and conditions of the Promissory Note and
Mortgage, because the May 1, 2009 and subsequent payments were not made.

5, The Plaintiff was not required to send the borrower 2 90 day pre-foreclosure notice
because in accordance with the statutory requirements in effect prior to January 14, 2010,
the loan exceeded Fannie Mae’s conforming loan amount.

6. Because the Plaintiff was not required to send a 90 day pre-foreclosure notice in this
matter it did not make any filing regarding said notice with the superintendent of banks.

7, In accordance with the provisions of the Mortgage, a notice of default was mailed to the
" maortgagor(s) at the last known address provided to this institution by the mortgagor, The
default stated in said notice was not cured. A copy of the notice of default is attached to
this application.
8. Based on the default, Plaintiff elected to call due the entire unpaid principal balance
together with interest and disbursements, including reasonable attomey fees and costs,
allowable under the terms of the Promissory Note and Mortgage.

The total amount due the Plaintiff on said Note through huly 19, 2013 is $932,147.45; which

breaks down as follows:
Principal . $746,256.13
interest $144,337.93

From 04/01/2009 to 12/31/2010 @6.50% $84,886.63
01/01/2011 to 12/31/2011 @3.00% $22,387.68
01/01/2012 to 12/31/2012 @3.25% $24,253.32
01/01/2013 to 07/19/2013 @3.125% $12,810.30

Pre-acceleration Late Charges 3323.36

* Hazard Insurance Disbursements $22,073.34
Tax Disbursements $19,156.69
Property Snspections/Preservation $0.00
PMI/MIP $0.00
Other (specify charges/fees) $0.00

0O1-NY-V8

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 90 of 124 PagelD #: 121

af at

 

Escrow Balance Credit $0.00
Credits to Borrower - $0.00
Total $932,147.45

Per die interest in the amount of $63.89 will accrue on the principal from July 19, 2013 to the
next interest rate change date and accrue thereafter in accordance with the variable rate as set
forth in the Note.

 

THIS SPACE INTENTIONALLY LEFT BLANK

BY. ANS

001-NY¥-V8

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 91 of 124 PagelD #: 122

EXHIBIT |

 

 

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 92 of 124 PagelD #: 123

SUPREME COURT OF THE STATE OF NEW YORK.
COUNTY OF KINGS

 

| US BANK. NATIONAL ASSOCIATION, AS TRUSTEE FOR INDEX NO. 25477/2009
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES

 

2006-F,
3476 Stateview Boulevard CROSS-MOTION TO
Fort Mill, SC 29715. - DISMISS FOR FAILURE
Plaintiff, TO PROSECUTE AND
OTHER ALTERNATIVE
-against- RELIEFS
Michael! Krichevsky, et al Trial by Jury Demanded
’ Defendants.
Justice Bert A. Bunyan
COUNSELORS:

PLEASE TAKE NOTICE, that upon the annexed affidavit of Michael Kxichevsky, Sui Juris, dated
the 2 day of January, 2015, and upon al! the pleadings and proceedings heretofore had herein, the
undersigned will cross-move before this Court at an IAS Part 8, Room 43 8, at the Courthouse located at
Civic Center and Montague Street, Brooklyn, New York on the 2 day of November, at 9:30 am. in the
forenoon, of that day or as soon thereafter as counsel can be heard for an order granting the relief requested
in this Omnibus Cross-Motion as follows: i

1. Take judicial notice of Defendant’s status as alive man, not juristic entity or legal fiction such as

corporation, trust or estate MISLEADINGLY spelled MICHAEL KRICHEVSKY in all capital letters on

 

caption of this action.

2. Asa first step, direct plaintiff's attorney, FRENKEL LUMBERT WEISS WEISMAN & GORDON

parties to retainer per CPLR 3013 and 3015(b) and order continuance to permit disclosure. Direct attommey —

 

|
LLP, to show authority per New York state agency laws to represent Plaintiff by disclosing identity “

representing corporation or trust in court to appear with corporate charter and/or other forming documents

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 93 of 124 PageiD #: 124 .

to rule out champerty, verify Plaintiff's status, naine, address and requirement to post a non-resident bond.

3. Per CPLR 3024(b) strike affidavits, affirmations, assignments and consent to change attomey as sham,

 

false and prejudicial. Per 2214 (c)} papers to be produced on notice, 2218 trial of issue raised on motion
4. Dismiss the action with prejudice per CPLR §3211 (a) (1), (2), (3), (5), (7), (8),(10); §5015 upon the
grounds of fraud, misrepresentation and misconduct and per unclean hands doctrine. |
5, Additionally and alternatively, dismiss with prejudice NUNC PRO TUNC the action per CPLR §3216
for failure to prosécute and doctrines of equitable estoppels and laches.

6. Inthe event this motion is not persuasive, give Defendant time to produce an Answer and compel
acceptance per CPLR 3012(d). |

7. And for such other and further relief as to this Court may seem Just and Equitable, including the casts
of the cross-motion.

This action is not on the trial calendar.

Dated: Brooklyn, New York
Jain 3 2018 LA

Michael Ktichevsky, Sui Juris
A221 Atlantic Ave

Brooklyn, New York 11224
(718) 687-2300

 

 

‘. FRENKEL LUMBERT WEISS WEISMAN & GORDON, LLP
Attorneys for Plaintiff
ONE WHITEHALL ST., 16TH FL.

* New York, NY 10004

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 94 of 124 PagelD #: 125°" ~~"

SUPREME COURT OF THE STATE OF NEW YORK |
COUNTY OF KINGS !

 

INDEX NO. 25477/2009
US BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES

2006-F,
3476 Stateview Boulevard
Fort Mill, SC 29715
, Plaintiff,
-against-
Michael Krichevsky, et al
Defendants.

 

AFFIDAVIT IN. OPPOSITION TO PLAINTIFF’S MOTION TO RESTORE, AMEND
THE CAPTION AND PROCHEDINGS NUNC PRO TUNC AND IN SUPPORT OF
CROSS-MOTION FOR FAILURE TO PROSECUTE AND OTHER ALTERNATIVE
RELIEFS

Michael Krichevsky, Sui Juris, states under the penalties of perjury:
‘1. Iam alive man, the alleged Defendant in error in this action and the facts stated in this affidavit are
within my personal, first-hand knowledge, and if called on as a witness, I could competently testify thereto.

2. Imake this cross-motion in reply and opposition to the plaintiff's motion to restore foreclosure and

amend caption.
3. This affidavit serves as a supplemental Reply to corrected Affirmation in support to Plaintiff’s motion

to restore and as an Affidavit in support of my cross-motion asking the Court to dismiss the complaint with

 

. prejudice or other just and equitable relief as set forth below.
4. Per CPLR 3015 I deny performance and occurrence, and object to presumptions/assumptions of
the Authority and Authenticity or Validity of the following: Contract, Receipt of money as |
consideration, Note and Mortgage, including my authorized signature, lien, Assignments, Atfdayits

Affirmations, Default, Debt, Consent to Change Attorney, Notarizations, signatures, anything else I

 

could not think of due to inexperience and demand verification and proof of same. Without such proof

or verification, this court has no personal or subject matter jurisdiction over me because the cout does inot

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 95 of 124 PagelD #: 12
|

aid and abet fraud upon the court or operate in fraud. Jt can only adjudicate controversy between the red]
parties in interest — not interloper(s) posturing as real party. As such, the burdens of pleading and proofig
on Plaintiff's attorney to show authority to represent, and that standing — legal capacity to sue exists.

5. For this action to be just and fair against I as non-attormey, 1 must be informed of and demand that

 

Plaintiff's attorney provide me with full disclosure of silent presumptions/assumptions of contract, consent,

waiver of rights or any other silent presumiptions/assumptions used or will be used against me —-LAW OF

THE CASE doctrine. Failure to do so would constitute fraud and deceit.
"6. have never been presented with any sworn affidavits that would provide validity to Plaintiff's claim!
is my best and considered judgment that no such paperwork or affidavit exists. Should alleged plaintiff

consider my position in error — they are welcome to prove me wrong to the jury.

7. COUNSELORS PLEASE TAKE NOTICE: SILENCE IS ACQUIESCENCE. Failure to rebutithis

affidavit paragraph by paragraph and point for point infers-a fact or argument in my favor. In Morris v

National Cash Register, 44 $.W. 2d 433, the court clearly stated at point #4 that “uncontested allegation

Fa

affidavit must be accepted.as true.”, and the Federal case of Group v Finlaitar, 108 F. Supp. 327 states

‘Allegations in affidavit in support of motion must be considered as true in absence of counter-affidavit.

8. “Indeed, no more than [affidavit] is necessary to make the prima facie case.” United States v. Kis, \458

F.2d 526, 536-37 (7th Cir.1981), cert. dented, 455 U.S. £018, 102 S.Ct. 1712, 72 LEd.2d 135 (1982)
PROCEDURAL HISTORY AND STATEMENT OF MATERIAL FACTS

9. Plaintiff started foreclosure on or about October-November 2009 by filing notice of pendency,
summons, complaint and affidavits of service with this court,

10, I was never served with the default letter; summons and complaint, but learned about lawsuit by

accident from my attorney, Daniel Singer, who was handling my other, unrelated case. [ appeared on

 

 

re

It

in

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 96 of 124 Page!D #: 127)

December 23, 2009, by motion ( CPLR 320 and 3012f{d)) to extend time (Exhibit A), contacted Plaintifi
attomey Steven J. Baum, PC. and requested extension of time to reply by stipulation. Attorney on the
phone agreed, but under condition, that I waive jurisdictional defenses, which I refused. Plaintiff's attorm
frivolously opposed my motion to extend time by the affimation, Exhibit B, asking to dismiss my mott
with prejudice.
11, That affirmation is false for the reason explained below. Nonetheless, it acknowledges my appearand
awareness of and reservation of juvisdictionat defensep, one of which ts standing.

12. On the hearing date, Plaintiff's attorney and I appeared. By that time, I prepared the motion to dism

iss

rs

 

(Exhibit C), but did not have a chance to file it with the court and brought original with me to show the
court that [ wasted no time and ready to file it. 1 handed a copy of this motion to Plaintiffs attorney and ta
. him that I intend to file it after-the hearing. During thq oral arguments and in the motion to dismiss, |

averred:

 

“The Court lacks personal jurisdiction over the Defendant due to Plaintiff's failure to serve
process in accordance with Section 308 of the Civil Practice Law and Rules. Plaintiff did not
send debt validation letter, did not comply with requirements of Paragraph 1303 of RPAPL.
Plaintiffs affidavits of service constitute SEWER SERVICE (the term coined by New York
Judiciary reflecting fraud). The address of 89 Hairview Avenue, New York, New York is not
single-family house without an apartment nunjber as it misleadingly appears from affidavit
of service (Exhibit D), but Manhattan apartment building where Defendant (a) did not
reside as claimed by process server Robert Winckelmann; and (b) there is no John
Krichevsky in Defendants family cither. This proves the process server did not go to this
location aud made up the facts in this affidavit. If copy of the complaint really mailed at this

_ address — it would be undeliverable or dumped on the floor of the hall. The second Affidavit
of service by Jeffry Conocchioli (Exhibit J) fails to state that at the time of service at the
address of 4221 Atlantic Ave, there was renovation going on (he must have seen it), There
was no actual defendant’ dwelling where he lived with the door where pleadings could be
attached. That, again, proves that process server did not go to that location. Plaintiff knew
from Defendant’ conversations with the servicer that there is renovation going on. On the
other hand, sérvicer knew wheré Defendant worked. What a better place to serve defendant
than place of abode? All of the above makes me think that Plaintiff went out of its way in
order to perform SEWER SERVICE and tried to obtain a default judgment.”

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 97 of 124 PagelD #: 128

t

13. Such conduct by plaintiff is prohibited by unclean hands doctrine, A "genuine inquiry into the
defendant's whereabouts” must be made prior to resorting to "nail and mail" service. See McSorley v. Spear.
50 A.D.3d 652 (2d Dep't 2008). In this case, process server did not do due diligence to find my last known

address 120 Oceana Drive West, Apt 5D in Brooklyn, which w2s on the servicer record, [also voiced my

 

confusion as to the identity of the Plaintiff. As result, Hon. Bert Bunyan explained to me that my mortgage

is in trust pool and immediately ordered parties to appear for mandatory settlement conference.

te

14. The confusion also exists as to who the Plaintiffis since 1, as a man, never signed a contract with th

 

Plaintiff as legal fiction (dissimilar things do not interact), Where is alive man or woman, or affidavit fr
witness who attended my closing? Additionally, requested disclosure from Plaintiff's attorney to verity
Plaintiff's standing to sue. |

‘15. Back in 2008, before the instant liti gation, there was North-Easter storm in New York, which damage
subject property. The damage uncovered asbestos on the roof of house during my attempt to repair the
damage. New York Department of buildings ordered me to remove asbestos at my expense. Asbestos

removal procedure essentially damaged the liouse even more than it was damaged due to the storm. I need

ch

—

capital to renovate the house and applied for the loan Modification with my servicer, Wells Fargo Bank.
my hardship letter, I explained the situation and was hoping for some remedy and cooperation from the
bank as, believed by me at that time, interested ‘party not looking for default. At that time, I paid about

$50,000 in interest from 2006 on the five years interest only note to Wells Fargo Bank by way of automak
electronic monthly payments through the account set up on Wells Fargo Bank’s website. After waiting fo

about 90 days after submission of Modification package, I called Wells Fargo Bank representative to

inquire about status of application. Representative told me that my line is not up and J have to wait a little

Lf.

longer. Representative also told me “of the record” that I should stop making monthly payments for at lea

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 98 of 124 PagelD #: 129)

:
j

i

,
90 days to faster appear on “radar screen” of Modification Caseworker. After this conversation, I was not

Ua

 

sure and cobfused by lack of logic and consulted a few real estate attorneys. They could not tell me anythi |
specific and promised to call me back if they have any positive information. In about two month, I learned
that my monthly electronic payment bounced back from Wells Fargo Bank. ] attempted to enter Wells
Fargo Bank’s website in order to access my account, but, fo my surprise, learned that my account has beeh
deleted. ] guessed that was the result of my conversation with Wells Fargo representative and decided to
wait for an official response on my Modification application, I did not get any reply.

16. Back to Settlement Part, still confused and trying to learn the law and procedure of foreclosure, I told
the judge about my prior Loan Modification application been ignored. The judge told me that this time
Plaintiff would reply. [ complied with all directions of Settlement Part and sent the second Loan
Modification package as directed. At that time, I hoped to get in touch with the “investor-creditor,” decision
maker to resolve the 2008 issue that [had before the litigation. However, as months went by, I haven’t hear
anything from Plaintiff's attorney, Steven J. Baum, P.C, Then I heard the news that this firm is under
investigation for fraud, robo-signing and fabricated documents.

17. Lincorporate by reference herein all averments made in my January 25, 2010 Affidavit to Motion to

Dismiss (Exhibit C) and Reply to Plaintiff's motion to restore, Exhibit F.

18. In 2011, Wells Fargo Bank sent me yet another modification offer in complete ignorance of two priors.
By that time, ] was better educated on the subject of mortgage and foreclosure fraud and sent in reply my 16
pages QWR by certified mail, Exhibit G. In reply, didn’t even get an affidavit of merit from Anisha N
Sims, Vice President Loan Documentation of Wells Fargo Bank, N’A., or from any other "Vice President!
Loan Documentation’ for that matter, similar to attached to Plaintiffs motion to restore. Now, I really

wonder whether in 2011 Wells Fargo Bank had any ‘data specialists’ — Vice Presidents on not Presidents qr

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 99 of 124 PagelD #: 130)

Assistant Secretaries able to prepare and sign affidavit of merit.
MOTION TO TAKE JUDICIAL NOTICE

19. As I-stated before, at all relevant times, Steven J Baum and Steven J Baum, P.C, were investigated by .
both US Attorney’s office and New York State Attorney General’s office for fraud upon the court and
homeowners as foreclosure mill and documents fraud factory.

20. In Howlett v, Rose, 496 US 356 (1990)- Supreme Court held:

“Federal law is enforceable in state courts not because Congress has determined
that federal courts would otherwise be burdened or that state courts might provide a
more convenient forum -— although both might well be true —- but because the
Constitution and laws passed pursuant to it are as much laws in the States as laws
passed by the state legislature. The Supremacy Clause makes those laws "the
supreme Law of the Land," and charges state courts with a coordinate responsibility
to enforce that law according to their regular modes of procedure. “The laws of the
United States are laws in the several States, and just as much binding on the citizens
and courts thereof as the State laws are. The two together form one system of
jurisprudence, which constitutes the law of the land for the State; and the courts of
the two jurisdictions are not foreign to cach other, nor to be treated by each other as
such, but as courts of the same country, having jurisdiction partly different and
partly concurrent." Claflin v. Houseman, 93 U.S. 130, 136-137 (1876); see
Minneapolis & St, Louis R. Co. v. Bombolis, 241 U. 8.211, 222 (1916)

aad

21. Accordingly, [ move this Honorable court to take mandatory judicial notice of applicability in instan
matter of the federal common law, judicial proceedings in federal courts such as settlements with US
Attomey by the biggest foreclosing banks and Steven J Baum, P.C. affecting me as member of class on

. whose behalf prosecuting Attomeys initiated and settled proceedings.

22. Additionally, I move this Honorable court to take mandatory judicial notice of the federal class actiar

cases of which I could have been a member in the past, but for, admittedly intentional refusal by FRENKEL

 

LUMBERT WEISS WEISMAN & GORDON, LLP to send me consent to change attomey, which misled

me into belief that action against me is abated.

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered 11/15/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 100 of 124 PagelD #: 13)

23. I move this Honorable cowrt to take mandatory judicial notice of applicability as similarly situated

 

homeowner and victim in instant matter to the class action case CONCEPCION CAMPBELL v. STEVEN

J. BAUM, ESQ. in Eastern District of New York. This action was settled, but I did not participate ee

that Steven J. Baum, P.C. abated foreclosure against me, therefore I haye no damages and/or right to

participate in action. However, procedural violations by Steven J. Baum, P.C. and Plaintiff in instant act

&

match most of the factual allegations in actions mentioned above and constitute a custom, pattern and
_ practice alleged in all of the above actions.

24. Itis public knowledge through press releases and numerous articles in the media that Steven J Baum
P.C and banks settled wrongdoing claims with prosecutors and paid fines.

25. Itis public knowledge that major banks issued press releases and nationwide Moratorium to stop

foreclosure and cleanup their mess.

 

26. [am informed by sources mentioned in my-reply affidavit, other foreclosure litigation files similar] y
situated to instant matter, public knowledge sources, prominent foreclosure defense Attorneys, and
therefore allege that original Plaintiff could not lawfully prosecute foreclosure against me due to

documentary fraud, invalidity of contract between parties, defects in documents and/or lack of standing ax
invalidity of claim.
27. This is why original Plaintiff represented by Steven J Baum, P.C scttled wrongdoing and abated clau
against me as a class member.
28. Deon the court’s and my examination of the purported note produced by alleged owner; original owns

sold its purported claim and note “without recourse” to, in my belief, undisclosed debt buyer for pennies o

 

the dollar. “Without recourse” indicates to the court and debt buyer that no claim can later be made again

the original'owner (purported holder of the authenticated note and mortgage) as to authenticity and/or

 

 

 
Case 1-Ly-45910-€SS DOC Y2-0 Filed lifis/eQ Entered 11/15/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 101 of 124 PagelD #: 132

. legality of the claim and note, In addition, I discovered together with the court, note contain an area, which
was “white out” thereby hiding other endorsement, which would be a notice and reason why it was sold

“Without recourse” to the buyer. As the saying goes, “buyer beware.”

 

_ 29. [move this Hondreble-cantt to take mandatory judicial notice that this note is redacted (“white out”), ar
used before, and dhnnetire void just like any bank check would be.
30, Alternatively, upon circumstantial evidence and logic, I believe that undisclosed debt buyer purchaseHl
an aidedee of debt, or fabricated it, and is proceeding with collection activity posturing as original Plaintuif
with the ownership of original note. Accordingly, J rebutted presumption of document’s authenticity and
legality of the claim against me and demand proof from Plaintiff.

ARGUMENT: CONSENT TO CHANGE ATTORNEY IS VOID AND SHOULD BE QUOSHED
TOGETHER WITH THE MOTION TO RESTORE AND AMEND CAPTION

31. Because Steven J. Baum, P.C. was disbanded due to settlement with prosecutors and agreement not/tp
pursue ife wrongful foreclosures, said firm committed fraud upon this court by deceitfully misleading the
court and I through signing substitution of counsel in violation of settlement agreement to abate illegal
practice, |
32. Notwithstanding that consent to change attorney (Exhibit H) was never served on me, which is
sinletienh of settlement agreement with prosecutors to stop fraudulent practice — it is void for fraud. This
: document is not New York Notary Law compliant and shows that on December 16, 2011 Assistant Vice
President Meryl Ponyman signed consent on behalf of US BANK NATIONAL ASSOCIATION, AS

TRUSTEE FOR MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-F. According to
caption of this case, Ponyman’s eiepiloyan' is located at 3476 Stateview Boulevard, Fort Mill, SC 29715.)

. However, her signature was notarized three days later - on December 19, 2011 in Texas. Did she fly fi nh

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 102 of 124 PagelD #: 138

south Carolina to Texas just for the notary? As such, the notary committed criminal act and consent to

change attormey is complete fabrication.

33. In fact, in 2010 I had numerous counterclaims, cross-claims and third-party claims against the property

seller, violation of FDCPA against original Plaintiff and Steven J. Baum, P.C:, purported servicer Wells

Fargo and purported lender Fairmont finding Ltd. with statute of limitation might have expired. Therefore

even if this motion to restore filed by the rightful party, this motion should be quashed based on failure to

prosecute and doctrine of laches.

co

>

o

 

34. The shadow Plaintiff (US BANK) tells the court that creditor is Banc of America. How clever, cha
one letter from K to C inthe word BANK and you have different company to play a SHELL GAME. Novy

by this instant motion to restore, the essentially NEW Fictitious Plaintiff bamboozles the court and I by

saying essentially the following:

“OOPS, ...we made a big mistake. We never owned the Note or the Mortgage and
the papers the Court relied upon since 2009 are a little wrong and if it pleases the
Court, let us go back in time and pretend we did not commit fraud, Let’s pretend
that we did it right this time so we can finish this foreclosure and steal the house we
have no right to steal. Oh, and by the way, our corporate name and business address
are little different from the Plaintiff-corporation’s that was on the caption of
-original complaint. But, let’s pretend that we are not different corporation located
at different address, Just let’s change the caption of this action and let referee start
stealing the house”

ARGUMENT: the action must be dismissed per CPLR §3216 for failure to prosecute and doctrine|¢

’ Jaches.
35. US Bank National Association v. Emmanuel, 83 AD 3d 1047 - NY: Appellate Div., 2nd Dept. 2014

“the plaintiff, allegedly the holder of the mortgage and note, commenced this action to foreclose the

mortgage.”

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

 

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 103 of 124 PagelD #: 134

36. Even if, which is not admitted and only for the sake of.argument, | did not appear in this action as |
plaintiff claims, Plaintiff did not timely ‘move for default judgment within the year as required by CPLR’?
37. which was the reason that they did not proceed with the foreclosure against me.

38. Pursuant to CPLR § 5015 to have the above captioned action dismissed upon the grounds of fraud,

misrepresentation and misconduct.

39. Upon my personal, parallel investigation said Firm and the original Plaintiff attempted to commit fraud

against the court and I by using well-known robo-signer Elpiniki M. Bechakas, Esq., employee of Steven J.

Baum, P.C and Pillar Processing LLC - foreclosure mill, Elpiniki M. Bechakas, Esq. pretended to be an

employee of the bank who executed the assignment of mortgage

40. Demand the “Plaintiff” appear. Because the 6" Amendment secures that no person will be deprived of

life, liberty or property without due process of law. Therefore, the “Plaintiff” must appear and state he/she is

es

owed a debi, the debtor must be given the right'to challenge this debt for “validation” 15 USC 1692¢. Ox

an “injured party” can claim a debt is owed. “Ithaginary persons” can not appear or give testimony and aan

not be the “Pjaintiff’ of any cause of action. Challenge the attorney as a “Foreign Agent” 22 USC 611
acting fora “Foreign State” (Corporation) who has commenced the action in violation of the 1 yt
Amendment Demand dismissal for lack of jurisdiction.

41, Note: Every “Foreclosure” can be beat by this simple method. When a corporation receives a
“Promissory Note” signed by you they deposit it and receive the amount plus additional money for the
purchase of their.contract, by the Federal Reserve Bank. The “Promissory Note” once “monetized” is
removed from circulation and can not be enforced. Therefore a copy of your note is not admissible, only th
“original” will do to establish right to property. Demand it, it is your right to its return if “Foreclosure” is

granted.

 

 

c

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2- Filed 07/15/20 Page 104 of 124 PagelD #: 138

42. No attomey can appear in court without the physical human being he represents. “Agents can not
testify for principals.” Challenge every witness to prove they are the principal, by asking for their Driver’
Licenses, proving they are the “principal” ie. “BANK OF AMERICA”. If they are not, demand their

' testimony be removed from the record as “Hearsay” testimony. An imaginary person can not appear no
agent can speak for them. All agents are defeated by this process. |

43. Bank did not lend me any money

ARGUMENT : LACK OF JURISDICTION DUE TO IMPROPER SERVICE OF PROCESS OR
"NO SERVICE AT ALL °

44. I deny the 6 of counsel’s affirmation, to wit, ‘all of the Defendants were duly served with copies of
the suramons and complaint and a foreclosure homeowner’s notice in accordance with RPAPL §1303.”
ARGUMENT: the action must be dismissed because the Plaintiff has not legal capacity to sue per
CPLR §3211-(a) (3) |

45. I aver that their promissory note attached to the instant motion is fabrication and forgery by Wells
Fargo using their infamous forgery manual (exhibit B) or other “shadow” entity. Upon my personal,

parallel investigation, Fairmont Finding Ltd (Fairmont), who alleged to me to be the New York State

Banker and Lender on said note upon signing by me of the Uniform Mortgage application and the note ;

was not the banker and lender, but was a loan broker. Accordingly, Fairmont deliberately misrepresented 1
' Defendant its status as lender authorized to enter into a contract. Due to fraud in the inducement of the
contract, Fairmont Finding did not have authority to personally enter into contract with Defendant and dil
not. have authority to assign any note and mortgage to Wells Fargo as it states on the believed by me
fabricated note and mortgage Therefore, the contract is void due to fraud and misrepresentation at the

inducement. .

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 105 of 124 PagelD #: 136

‘46. Steven J. Baum, P.C. attempted to commit fraud upon the court and against mie by using well-known

robo-siguer Elpiniki M. Bechakas, Esq., employee of said foreclosure mill,
47, As evidenced from the caption of the case, the name of the Plaintiff is - US BANK NATIONAL

. ASSOCIATION, AS TRUSTEE FOR MORTGAGE PASS-THROUGH CERTIFICATES, SERIES

' 2006-F, 3476 Stateview Boulevard, Fort Mili, SC 29715 (US BANK). And as evidenced by my QWR under

this atdress resided the servicer, Wells F atgo. Accordingly, representative of Wells Fargo, while located

wa

the same building as alleged Plaintiff, was unable to secure the copies of the documents requested in mi

QWR and is still in default, When Steven J Baum P.C. filed conaplaint, they did not attached a copy of

in

ne

 

note and mortgage to it. However, after investigation of Steven J. Baum, P.C. started and I requested from

Wells Fargo, inter alia, the copies of the very same note and mortgage attached to the Plaintiff's motion |—

Wells Fargo did not dare to send me the same fabricated documents after they have been alerted to that

fraudulent issue. Therefore, allegation in the complaint that US BANK was owner and holder of the note

and mortgage was false, misleading the court and I. Accordingly, US BANK “has not legal capacity to su
and the action must be dismissed.

ARGUMENT: SWORN STATEMENTS AND AFFIDAVITS FILED IN COURT ARE
INCONSISTENT WITH FACTS OR PRIOR SUBMISSIONS AND STATEMENTS — FRAUD AS
PERJURY.

48. The record of this proceeding show that foreclosure mill Frenkel, Lambert, Weiss, Weisman &
Gordon, LLP (Frenkel) in no way different than foreclosure mill Steven J. Baum, P.C. that was disbanded
2010.

49, Frenkel took the same fraudulent and perjurious affidavits prepared for/or by Steven J. Baum, P.C. a

im -

od

ns

 

started using them against me without verification of its accuracy. Attorneys of Frenkel created affirmati

under penalty of perjury relying on Steven J. Baum, P.C. fraudulent documents. For example, AFFIDAY

IT

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 106 of 124 PagelD #: 137

OF VACANCY is contradicting to affidavit of service by same process server, Jeffry Conocchioli, Exhibit

E. In affidavit of vacancy, he attempted service at 4221 Atlantic Ave., Brooklyn, NY on October 14, 200

and states: “There are no "John Doe" defendants at the aforementioned residence and the residence is

vacant.” This is completely consistent with my averments above regarding renovation of house. However

the second affidavit of service completely contradicts or ignores his statement that the residence is vacant.

In the second affidavit of service, he states that on October 30, 2009, he affixed the summons and complau
to the door, making two prior trips. However, there is no door and I have witnesses to back it up. Why woul
Mr. Conocchioli make three'trips at the vacant residence to personally serve me knowing that the am not

there? And the answer is simple — Mr. Conocchioli did not make these trips. Someone else prepared and

signed affidavit on behalf of Mr. Conocchioli. The signatures on these affidavits do look different. Should]

coin the term ROBO-SERVER? I wouldn’t be surprised to learn that these affidavits of service were

prepared in accordance with infamous Wells Fargo document fabrication manual by Steven J. Baum, P.d.

in a similar fashion that assignments of mortgage were prepared by well-known robo-signer Elpiniki M!
Bechakas, Esq., employee of Steven J. Baum, P.C. Moreover, there were other Robo signer’s signing the
name of Elpiniki M. Bechakas, because signatures differ substantially from each other. In fact, my case i
mirror image of the case US Bank National Association v. Emmanuel, 83 AD 3d 1047 - NY: Appellate Di
2nd Dept. 2011, where Judge Schack explains the fraud of Steven J. Baum, P.C. Judge Schack ruled that U

BANK does not have standing and dismissed action with prejudice.

50. The copies of purportedly my mortgage and note aftached as exhibits to motion to restore are different

<

i

tes

 

from note I examined in court. The copies contain black spots, which I do not recall seeing on the origin

I signed. Whiteout, black spots — evidence tampering?

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 107 of 124 PagelD #: 138

51, The Notice of Pendency, Foreclosure Complaint and affidavits attached thereto were fictitious, fal
and fraudulent legal documeuts filed in the Court and County Clerk’s office under penalty of perjury.
52. New York Federal and State Courts consistently hold that a “mortgagee” that files a foreclosure
‘complaint in the courts without standing equates to fraud,

53. New York criminal statutes relating to false filings and perjury exist to protect citizens and the

. judiciary from false filings, including §210.05:A person is guilty of perjury in the third degree when he

swears falsely;§ 210.35: A person is guilty of making an apparently sworn false statement in the second

 

degree when (a) he subscribes a written instrument knowing that it contains a statement which is in fact

false and which he does not believe to be true, and (b) he intends or believes that such instrument will

uttered or delivered -with a jurat affixed thereto, and (c) such instrument is uttered or delivered with a ju

affixed thereto; and (c)§ 175.35 Offering a false instrument for filing in the first degree-A person is guilty

ou

La
a

ra)

at

of

a

 

offering a false instrument for filing in the first degree when, knowing that a written instrument contain
false statement or false information, and with intent to defraud the state or any political subdivision, pub!
authority ..., he offers or presents it to a public office, public servant, public ...with the knowledge or bel

that it will be filed with, registered or recorded in or otherwise become a part of the records of such pub]

. office, public servant, public authority ...; and §175.30'A person is guilty of offering a false instrument |for

_ filing in the second degree when, knowing that a written instrument contains a false statement or false

information, he offers or presents it to a public office or public servant with the knowledge ot belief that it

will be filed with, registered or recorded in or otherwise become a part of the records of such public office

public servant.

54. Belaw is. my table of factual side-by-side rebuttal of Plaintiff's attorneys numerous affirmations in tHis

matter under penalty of perjury.

lic

let

lic

Or

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 108 of 124 PagelD #: 139

"When an honest man, honestly mistaken, comes face-to-face with undeniable and
irrefutable truth; he is faced with one of two choices, he must either cease been mistaking

or cease being honest." Amicus Solo

 

_ OBJECTIONS AND IMPEACHMENT OF PLAINTIFF'S ATTORNEYS SWORN
STATEMENTS OF FACTS AND OTHER AFFIDAVITS SIDE BY SIDE

 

PLAINTIFF’S ATTORNEYS AND OTHER
PERSONS PATTERN OF FALSE,
MISLEADING, PERJURIOUS,
INCONSISTENT, CONTRADICTORY
STATEMENTS OF FACTS — JUDICIAL
ESTOPPEL, UNCLEAN HANDS,

-| DELIBERATE IGNORANCE OF FACTS
LISTED IN THE RIGHT COLUMN

GROUND FOR OBJECTION: TRUTH
AND/OR PLAINTIFE’S ATTORNEYS
IGNORED FACTS — DEFENDANT’S
VERSION OF FACTS AND EVIDENCE .

 

 

_| Attorney, Patricia M. Esdinsky, from Steven J.
Baum, P.C, stated in her affirmation in opposition to
my motion to extend time (5: “The Defendant was
served pursuant to CPLR 308(2), when a licensed .
process server served upon the Defendant's family
rember: John Krichevsky, a copy of the Summons

r and Complaint on November 5, 2009, and followed
up by mailing the Summons and Complaint on
NVeRbS 9, 2009...”

‘gs

I dare attorney to-show that John Krichevsky
exists, member of my family and/or ever
resided at 89 Fairview Ave. in Manhattan.
Which apartment door bell did process server
ring to see John Krichevsky? Facts: the |
address of 89 Fairview Avenue, New York,
New York is not single-family house without
an apartment number as it misleadingly
appears from affidavit of process server
Robert Winckelmann (Exhibit D), but
Manhattan apartment building where
Defendant (a) did not reside as claimed; and
(b) there is no John Kricheysky in
Defendants family either. If copy of the
complaint really mailed without apartment #—
it would be undeliverable and dumped on the

floor of the entrance hall as often is a case.

 

Kent O. Markgraf, Esq. from Frenkel in his
affirmation to motion to restore, made the

following statement:

 

Upon information and belief, Steven J. Baum,

P.C. never made any settlement offer as

 

directed. Neither court, nor attorney notified

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 109 of 124 PagelD #: 140

 

“Settlement Conference Held March 17,2010,
May 19,2010, Jime 24,2010, July 7,2010,
August 16, 2010, September 22,2010 and
October 28,2010 defendant fatled to appear,

-| matter released from conference part”

me about settlement conferences scheduled,
This statement is misleading the court. If the
Plaintiff's attorney thinks that my statement
erroneous and I knowingly failed to appear and

defend, let them prove otherwise.

 

If not specified otherwise, below are statements

of Kent O. Markgraf, Esq.

In { 2: An assi gnment was than executed on
August 25, 2009 into US Bank, National
_ Association, by an which was recorded on
October 19, 2009 as CRFN 2009000339958,
which was corrected by a correction assignment
recorded September 17, 2013 in CRFN
2013000380865. Plaintiff is the holder of the
Note and Mortgage as plaintiff has been, and
_| remains, in physical possession of the Noite,
since prior to the commencement of this
| proceeding, A Note and Mortgage may be
transferred by either 4 written assignment or the
physical delivery of the Note prior to
conunencement of the foreclosure action.
Copies of the Note, Mortgage and assignments

.are annexed hereto as Exhibit "B.”

 

 

Misleadingly, attomey does not state that it was
only assignment of mortgage. However, the
record demonstrates that Mr. Markepraf has
produced no evidence, documentary or
otherwise, that U.S. Bank is the rightful holder
of the Note. See Carpenter vy, Longan, 83 U.S.
at 274 (finding that an assignment of the
mortgage without the note is a nullity). It is not
custom and practice of the banks to physically
deliver note without assignment or
endorsement. Elpiniki M. Bechakas assigned
mortgage to US Bank National Association, as
Trustee for Mortgage Pass-Through
Certificates, Series 2006-F, 180 East 5" St.,
St. Paul, MNS5SI01. An error in address or
shell game?

Further, by ‘corrective assignment’ .Mr.
Markgraf admits that the first mortgage
assignment was bogus. As such, in 2009
Plaintiff commenced foreclosure without
standing and committed fraud.

The copies of purportedly my mortgage and
note attached as exhibits to motion to restore

are different from note IT examined in court. The

 

 

 

 

 

 
Case 1-L1y-45910-€SS DOC Y2Z-0 Filled lifis/eQ Entered t1/is/2U0 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 110 of 124 PagelD #: 141

 

copies contain black spots (hiding something),
which J do not recall seeing on the originals I
signed. Whiteout, black spots — evidence

tampering?

 

In | 3: As stated in the affidavit of Anisha N,
‘Sims submitted herewith, prior to the
commencement of this action, a breach letter
was sent in accordance with the subject
Mortgage. A copy of the breach letter is annexed
hereto as Exhibit "C".

Where is proof that this letter was sent? Even if
it was sent, it was not to 120 Oceana Drive
West, Apt 5D in Brooklyn — the address on the
mortgage. Regardless, the letter was false (see
q 15 of this affidavit denying breach).

 

4 6: Alf of the defendants were duty served with
‘| copies of the Summons and Complaint and the

; foreclosure homeowner's notice in accordance
with RPAPL §1303. The Summons contained
the language required by RPAPL §1320.
Moreover, the foreclosure homeowner's notice,
required by RPAPL §1303, was printed on its
own page, ih bold 14 point type with the title of
‘the notice in bold, 20 point type on colored
paper. The colored paper was different than the
color of the page upon which the Summons and
Complaint were printed. Copies of the affidavits

of service are annexed hereto as Exhibit "F “*.

This statement is false (see discussion and
denial of service elsewhere above),
This statement is inadmissible hearsay based

on affidavits of service made by other people,

 

The legal description contained in the deed dated
"| December 14, 2005 and recorded December

| 21,2005 in CRFN 2005000701374 accurately
describes the property. Said Deed is attached
hereto as Exhibit "H”, The deed and the

Mortgage were intended to describe the same

 

Hearsay, attorney never saw the property,

 

 

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 111 of 124 PagelD #: 14

7

Tt

 

property and thus reformation of the Mortgage

is warranted

 

25: Based on the foregoing, it is respectiully
submitted that the Plaintiff has operated in good

faith and has not-abandoned this action.

Because Frenkel intentionally never sent me

consent to change attorney, it does not appear |

that Plaintiff operated in good faith. All other
points are moot because I could not send a
written notice demanding that the plaintiff

resume prosecution.

 

 

Plaintiff's attorney, Barry M. Weiss from
Frenkel in {3 states: “The defendant's assertions
regarding the investigation of the law firm of
Stephen J. Baum are patently irrelevant to this
specific forcclosure action. Furthermore, the
‘defendant offers no factual support for his
utterly conclusory assertions of fraud and
forgery or that the Affidavit of Merit by Anisha
M. Sims submitted in support of the plaintiffs
motion is false. Such conclusory assertions are
insufficient to defeat the plaintiffs motion. See,
e.g., Cohen Fashion Optical Inc. v. V&M
| Optical Inc.. 51 A.D.3d 619 (2nd Dept. 2008).”

This foreclosure is not Specific in context of
custom, policy or practice by Steven J.
Baum, P.C. See US Bank National Association
v, Emmanuel, 83 AD 3d 1047 - NY: Appellate
Div., 2nd Dept. 2011 Facts: assignment of
mortgage made by Pillar Processing, LLC,
which was owned and operated by Steven J.
Baum, P.C., was fraudulently signed by its —
employee-attomey, Eipiniki M. Bechakas
(known robo-signer), interloper posturing as
Assistant Secretary and Vice President of
MERS. Said assignment, deceivingly hiding
the fact that, really, she is the attorney working
for Steven J. Baum, P.C. — Foreclosure Mill
and document fraud factory. Those exact issues
were raised in numerous decisions by New
York judges who discovered this fraud and
dismissed foreclosure actions. Today, it is

public record.

 

 

In { 4 states: If the defendant's unsupported

assertions relate to an objection to the plaintiffs

 

The affirmation of Attorney, Patricia M. he he
See affirmation of Attomey Patricia M.

 

 

 
Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 112 of 124 PagelD # 148

55%

Case 1-Ly-45910-€SS DOC 92-0 Filed lifis/eQ Entered 11/15/20 Lfiloli4e

 

standing, the.defendant has waived any
argument that the plaintiff lacked standing to

4 . . .
commence the instant action because he failed to

'| interpose an answer or file a timely pre-answer

motion which asserted the defense of standing,
pursuant to CPLR Rule 321 1(e).

Esdinsky, from Steven J. Baum, P.C,, Exhibit
B, and discussion of this issue in this

affidavit above.

 

 

"Nonetheless, the affidavit by Anisha M. Sims.

_ submitted in support of the plaintiffs motion

establishes that the plaintiff is in possession of
the endorsed promissory note, and is thus the
holder.of the promissory note pursuant to UCC
1-201 (20) which, defines holder as "a person in
possession of an instrument indorsed to him or

to his order or to bearer or ia blank" ‘As the »

holder, the plaintiff is entitled to enforce the

promissory note in accordance with UCC 3-301
which provides that "the holder of an instrument.
. may ... enforce payment in his own name."

Furthermore, as a matter of law, the possession

of the Note is accompanied by the interest in the

| Mortgage as incident to the note. See, e.g.,

Mortgage Electronics Registration Systems, Inc.
y. Coakley. 41 A.D.3d 674 (2nd Dept. 2007);

me when and who gave me the money. Wells

 

 

the note fraudulently states that I received

money in exchange for signing contract - show |'

Fargo was collecting money from me under
false pretences.

The note is not notarized or witnessed by
anybody and could be created in photo shop
using Wells Fargo’s documents fabrication
manual. The reason it is not notarized is
because today it would be impossible to find
the notary with the stamp going back to 2005.
Also, ] would like to know what happened to
other original notes that I signed at closing?

 

 

ARGUMENT: REQUEST FOR JUDICIAL INTERVENTION IS FALSE

The unified Rules of the Trial Courts require that the RJI be filled. § 202.6 require that the RJI filing

[oo

2

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 113 of 124 PageiD #: 144

party advice the Court of the Names and Addresses of all parties, The name and address of US BANK

 

NATIONAL ASSOCIATION, AS TRUSTEE FOR MORTGAGE PASS-THROUGH CERTIFICATES

re

SERIES 2006-F, is 3476 Stateview Boulevard, Fort Mill, SC 29715. Internet search of this address rev

tP

the office of WELLS FARGO BANK. Accordingly, RJI prepared and filed by me based on false and
misleading information derived from the caption. Now, I question who the real Plaintiff is, what its nam
. ‘and address: |
CONCLUSION -
56. Actorneys filed false affidavits of service, bogus assignments, exhibits and in reliance on them filed
false affirmations. Attorneys admittedly intentionally did not notify me of consent to change attorney ant
the conférence scheduled with judge Knitel falsely claiming I did not appear in action.

57. Due toa pattern of inconsistencies, contradictions and outright fraud and perjury practiced by,

admittedly, shadow interloper(s), while attorneys are trying to bamboozle the court and I by trying to caver

up and make ‘Plaintiff look good,’ this action myst be dismissed with prejudice against the plaintiff, as well

as their successors and assigns forever.

58. All of the above makes me conclude that Plaintiff and/or its attomeys went out of their way to perfor

SEWER SERVICE and tried to obtain a default judgment. Accordingly, defendant demands sanctions for

frivolous lawsuit pursuant to Part 130 of the Uniform Rules of Trial Courts against Plaintiff and its
attorneys for commencing and maintaining this frivolous action and awarding costs, disbursements and

attorneys’ fees.

el

als

of

 

59. Thiscourt should uphold integrity of judiciary and have the plaintiff's Motion for an Order Amendi
the caption and all papers and proceedings amended nunc pro tunc denied in its entirety.
- 60. In the altemative, to allow Michael Krichevsky to file an answer in connection with the above

captioned action and to allow him to proceed upon the merits to trial so that he may defend his interest in 4

he

 

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 114 of 124 PagelD #: 145

WHEREFORE, it is respectfully requested that this cross-motion be granted in its entirety,
and that such other and further relief be granted as to this Court seems just and equitable, including

‘

the costs of this cross-motion.

Dated: Brooklyn, New York
January 13, 2015 | He

Michael Krichevsky, Pro Se

 

Sworn to before me

cektarite4 /3 Sanecerey QOL Ss

Mere pyle“

NOTARY PUBLIC

ALICE ASHER
NOTARY PUBLIC, State of New York
No. 01A56082200
Qualified in Kings County
Commission Expires July 30, 2017

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 115 of 124 PagelD #: 14

WT

|
Lo
|
tf
1 j
1

 

EXHIBIT J

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 116 of 124 PagelD #: 147

 

9/28/2017 New York Supreme Court Case Detail

. ok, AW Michaet Krichevsky

My eLaw fLloagout]

 

 

Pee, Lo Arie, Leheleamomen” ***

   

pa aarp ree]

 

Saree

eDocket oVAatids Pos uCalentios eCopy

SUPREME COURT
KINGS COUNTY

Index Number. 25477/2009
Case Status: DISPOSED

US BANK NATIONAL ASSOCIATION

 

v.
KRICHEVSKY, MICHAEL

 

 

eWWaich List
By MOTION, originally made returnable on NOVEMBER 04,
2015, A PARTY FOR PLAINTIFF MOVED THIS COURT, in
Case Details SUBSEQUENT MOTION PART, seeking the following relief:
™ DISCONTINUE ACTION This motion was decided an JANUARY
Filings & Fees 08, 2076 by Judge BERT BUNYAN
Appearances
[Motions The Judge's decision is set forth in A LONG FORM ORDER This
Attorneys decision was presented to the County Clerk far entry and filing on
; _ MARCH 24, 2076, Please nate that this presentation date is NOT
Print This Page THE DATE OF ENTRY. The Date of Entry, or filing date, by the
County Clerk appears on an actual stamped copy of the
dacision/order, Cic- -s - cae Gapy,

Search Again According to court records, the motion was decided as follows:

AS to the rallef described as: DISCONTINUE ACTION, the motion
is GRANTED SETTLE ORDER ON NOTICE,

Complete Motion Appearance Activity:

On JANUARY 06, 2016, an appearance was held on this motion
before Judge BERT BUNYAN in MOTION TRIAL TERM 6 The
clerk marked the motion MOTION DECIDED-OPEN
APPEARANCE with the following additional gamments GSON,
Position: 85

On NOVEMBER 04, 2015. an appearance was held on this
motion before Judge BERT BUNYAN in SUBSEQUENT MOTION
PART The clerk marked the motion ADJOURNED, Position: 20

Copyright @ 2000-2017 eLaw. LLC, All rights ecebe
Products j Contact Us } Price List | Terms and Corvitious of Use

 

htlptww.elaw.com/elaw2 {/CaseDetadNY Supreme.aspx? casell =606S0408countyCode=23aindex=25477aycam20008court=NY V4

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 117 of 124 PagelD #: 1d |

EXHIBIT K

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 118 of 124 PageiD #: 149

Waits Paro.
PO Edy

 
 

Mes hd

 

JA BOER O48

 

April 14, 2015

Michael Krichevsky
4221 Atlantic Avenue
Brooklyn, NY 1224

Subject: Acknowledgment - receipt of inquiry regarding account number 0149183295
Dear Michael Krichevsky:

Thank you for contacting us. We're writing to let you know that your inguiry has been received
and is currently being reviewed.

We expect to complete our research and provide you with the results on or before
April 22, 2015. In the event additional time is needed we will contact you.

We value your feedback and appreciate the time and effort you took to bring your inquiry to our
attention.

If you have questions during our review process, please call us at 1-800-853-8516, Weare
available to assist you Monday through Friday, 7:00 a.m. to 7:00 p.m. Central Time.

Sincerely,
ue r. ap ft
eecen COR PRM

Leesa Whitt-Potter
Senior Vice President
Wells Fargo Home Lending

In order to remain comoliant with state and federal guidelines, if you have engaged fegal counsel for any litigation,
including bankruptcy, we will communicate with them going forward.

CC501/B1D/co1351682/ge3596540/ci708

Aint faeqo Home Monqane oa deninn stfvells Paige Banh BAN MILSAGEE Gini

 

 

 

 

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 119 of 124 PagelD #: 15

c)

EXHIBIT L

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filed lifise/eQ Entered 11/15/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 120 of 124 PagelD #: 151

Document drafted by and : Re lth es
RECORDING REQUESTED BY: Pe Be
Wells Fargo Bank, N.A. > Spe

8480 Stagecoach Circle nh Wr ee + + ghee OF
MAC X3800-027
Frederick, MD 21701 me

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE.
LIMITED POWER OF ATTORNEY =. Shite

The trusts identified on the attached Schedule A (the “Trusts”), by and . through
U8. Bank National Association, a national banking association organized and existing under the
laws of the United States and having an office at, One Federal Street, EX-MA-FED,
Boston, MA 02110, not in its individual capacity but solely as Trustee. (“Trustee”), hereby
constitutes and appoints Wells Fargo Bank, N.A., (“Servicer”), having an office at 8480
Stagecoach Circle, Frederick, MD 21701 and in its name, aforesaid Attorney-In-Fact, by and
through any officer appointed by the Board of Directors of Servicer, to execute and acknowledge |
in writing or by facsimile stamp all documents customarily and reasonably necessary and
appropriate for the tasks described in the items (1) through (12) below; provided however, that (a)
the documents described below may only be executed and delivered by such Attorneys-In-Fact if
such documents are required or permitted under the terms of the related servicing agreements, (b)
all actions taken by Servicer pursuant to this Limited Power of Attorney must be in accordance |
with Federal, State and local laws and procedures, as applicable and (c) no power is granted
hereunder to take any action that would be either adverse to the interests of or be in the name of
U.S. Bank National Association in its individual capacity. This Limited Power of Attomey is
being issued in connection with Servicer’s responsibilities to service certain mortgage loans (the |
“Loans”) held by the Trustee. These Loans are secured by collateral comprised of mortgages,.
deeds of trust, deeds to secure debt and other forms of security instruments (collectively the
“Security Instruments”) encumbering any and all real and personal property delineated therein (the
“Property”) and the Notes secured thereby. Please refer to Schedule A attached hereto. _

 

1. Demand, sue for, recover, collect and receive each and every suin of money, debt, account
and interest (which now is, or hereafter shall become due and payable) belonging to or -
claimed by the Trustee, and to use or take any lawful means for recovery by legal-process or
otherwise, including but not limited to the substitution of trustee serving under a Deed of
Trust, the preparation and issuance of statements of breach, notices of default, and/or notices ©
of sale, accepting deeds in lieu of foreclosure, evicting (to the extent allowed by federal, state
or local laws) foreclosing on the properties under the Security Instruments by judicial or non-
judicial foreclosure, actions for temporary restraining orders, injunctions, appointments of
receiver, suits for waste, fraud and any and all other tort, contractual or verifications in
support thereof, as may be necessary or advisable in any bankruptcy action, state or federal
suit or any other action.

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filed lifis/eQ Entered t1/is/2U0 Lfiloi4e

Case 1:20-cv-02343-RRM Document2 Filed 07/15/20 Page 121 of 124 PagelD #: 15

10.

Execute and/or file such docutnents and take such other action as is proper and necessary to
defend the Trustee in litigation and to resolve any litigation where the Servicer has an

obligation to defend the Trustee, including but not limited to disinissal, termination,

cancellation, rescission and settlement,

Transact business of any kind regarding the Loans, as the Trustee’s act and deed, to contract
for, purchase, receive and take possession and evidence of title in and to the Property and/or

to secure payment of a promissory note or performance of any obligation or agreement ~

relating thereto,

' Execute, complete, indorse or file bonds, nofes, mortgages, deeds of trust and other contracts,

agreements and instruments regarding the borrowers and/or the Property, including but not
limited to the execution of estoppel certificates, “financing stafements, continuation
Statements, releases, satisfactions, reconveyances, assignments, . loan. modification
agreements, payment plans, waivers, consents, amendments, forbearance agreements, loan

‘ assumption agreements, subordination agreements, property adjustment agreements,

management agreements, listing agreements, purchase and sale agreements, short sale
transactions and other instruments pertaining to mortgages or deeds of trust, and execution

- of deeds and associated instruments, if any, conveying the Property, in the interest of the
. Trustee.

Endorse on behalf of the undersigned all checks, drafts and/or other negotiable instruments

. nade payable to the undersigned,

Execute any document or perform any act in connection with the administration of any PMI
policy or LPMI policy, hazard or other insurance claim relative to the Loans or related

Property,
Execute any document or perform any act described in items (3), (4), and (5) in connection

with the termination of any Trust as necessary to transfer ownership of the affected Loans to
the entity (or its designee or assignee) possessing the right to obtain ownership of the Loans.

Subordinate the lien of a mortgage, deed of trust, or deed or other security instrument to

secure debt (i) for the purpose of refinancing Loans, where applicable, or (ii) to an easement
in favor of a public utility company or a government agency or unit with powers of eminent
domain, including but not limited to the execution of partial satisfactions and releases and
partial reconveyances reasonably required for such purpose, and the execution or requests to
the trustees to accomplish the same.

Convey the Property to the mortgage insurer, or close the title to the Property to be acquired
as real estate owned, or convey title to real estate owned property (“REO Property”).

Execute and deliver any documentation with respect to the sale, maintenance, preservation,
renovation, repair, demolition or other disposition, of REO Property acquired through a
foreclosure or deed-in-lieu of foreclosure, including, without limitation: permits, remediation
plans or agreements, certifications, compliance certificates, health and safety certifications,
listing agreements; purchase and sale agreements; gtant / limited or special warranty / quit
claim deeds or any other deed, but not general warranty deeds, causing the transfer of title of

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 122 of 124 PagelD #: 153

| the property to a party contracted to purchase same; escrow instructions; and any and all
documents necessary to effect the transfer of REO Property.

(1. Servicer has the power to execute additional limited powers of attorney, and:delegate the
‘ authority given to. it by U.S. Bank National Association, as Trustee, under the applicable
_ servicing agreements for the Trusts listed on Schedule A, attached. =

12. To execute, record, file and/or deliver any and alf documents of any kind for the purpose of
' fulfilling any servicing duties, including but not limited to those listed in subparagraphs (1)
through (11), above, where Trustee's interest is designated, stated, characterized as or
includes any reference to ons or more of the following: “Indenture Trustee”, “Owner
: Trustee”, "Successor Trustee", "Successor in Interest", "Successor to" “Successor by

- Merger”, "Trustee/Custodian”, "“Custodian/Trustee" or other similar designation.

Trustee also grants unto Servicer the full power and authority to correct ambiguities and errors in
documents necessary ta effect or undertake any of the items or powers set forth in items (1) to

(12), above.

In addition to the indemnification provisions set forth in the applicable servicing agreements for
the Trusts listed on Schedule A, attached, Servicer hereby agrees to indemnify and hold the
Trustee, and its directors, offtcers, employees and agents harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by reason or result of the misuse of this
Limited Power of Attorney by the Servicer. The foregoing indemnity shall survive the

termination of this Limited Power of Attomey and the related servicing agreements or the earlier
resignation or removal of the Trustee for the Trusts listed on Schedule A.

Witness my hand and seal thia 20" day of November, 2018.

NO.CORPORATE SEAL : On Behalf of the Trusts, by =.
U.S. Bank National Association, as Trustee.

 
   
 

—— pee By: \

Witness: Matthew Abrams Amy B. Byres, Senior Viée President

yd VOartentend (

Witness: Williaty P. Murphy Maryellen Huntez, Vice President, cere Sn — | -

 

 

 

 

Attest: 1 L. Scully, Vice Preshfent

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filled lifise/eQ Entered t1/is/20 Lfiloli4e

Case 1:20-cv-02343-RRM Document 2 Filed 07/15/20 Page 123 of 124 PagelD #: 154

 

CORPORATE ACKNOWLEDGMENT

Commonwealth of Massachusetts

County of Suffolk

On this 20" day of November, 2018, before me, the undersigned; a Notary Public in and for said
County and State, personally appeared Amy B. Bymes, Maryelien Hounier, and Jodi L. Scully,
personally known to me (or proved to me an the basis of satisfactory evidence) to be the persons
who executed the within instrument as Senior Vice President, Vice President, and Vice President,
respectively of U.S. Bank National Association, a national banking association, and
acknowledged to me that such national banking association executed the within instrument
pursuant to its by-laws or a resolution of its Board of Directors.

WITNESS my hand and official seal,

Sisnature:— SSS mo

Paul J. Gobin

My commission expires: 7/16/2021

“ling
WY GOR,
Ue

a ‘ hy : "eA oo %

>
a
.
= :¢
=
=
=
=
=

   

 

 

 

 
Case 1-Ly-45910-€SS DOC Y2Z-0 Filed lifise/ceQ Entered 11/15/20 Lfiloli4e

'y

aACSU-LQIPH LL:

PETIT AN “UApjoorgy
Say ONURITY ZZ”
AYSADYIUY JORDI |

} afogelofAQAUPLer lade t YUU gfeedat peg Engel ot VZZ/L 1

   

#30430 SHI
An 'anzesysey
Ortd s9uL5Od “S°N
AU SSUII-LSHIA Lusud

   

MUG LNA UC |
OTT-EN b22tt CIT a

LOZQOTZET-LzZzaaed

alr

1

  

GST +# Glebe, yzT JO y2T Abed OZ/ST/L0 pallid Zluewind0q WHHY-e~EZO-A3-Oz:T aseg

)

    

|
4
